RÉPUBLIQUE DU TCHAD
PRÉSIDENCE DE LA RÉPUBLIQUE
Secrétariat Général de la Présidence

N°_Q 5 8 1 }pR/SGP/CPE/12 Je

22 MAR 2012

Unité - Travail - Progrès

N'Djaména, le 2 2 MA

Le Secrétaire Général Adjoint

à

Monsieur le Ministre l'Energie
et du Pétrole

N'DJAMENA

Faisant suite à votre fiche N° 15/MEP/SG/12 du 15 mars 2012 relative au contrat
de partage de production en date du 30 septembre 2011, entre la République du Tchad
et la Société VIKING EXPLORATION (CHAD), il vous est instruit d'accorder un délai
supplémentaire d'un mois pour Compter du 20 mars 2012 pour permettre à cette

dernière d'honorer ses engagements.

Passé ce déiai, il vous revient de résilier ledit contrat de partage sans aucun

risque des poursuites judiciaires.

Copie :
- SEMPR (ATCR)

ANNEXES AU CONTRAT DE PARTAGE DE PRODUCTION

Du 30 septembre 2011
entre

LA REPUBLIQUE DU TCHAD
et

VIKING EXPLORATION (CHAD) LTD.
TABLE DES MATIERES

ANNEXE A. 4
ANNEXE B. 7
CHAPITRE I - DISPOSITIONS GENERALES 7
1. Objet 7
2. Interprétation. 7
3. Modification. .7
4. Unité de compte .7
5. Paiement … .7
6. Principe de liquidation .8
7... Valeur des transactions .8
8. Taux de Change “8
9. Parties imposables, déclarations fiscales et quitus fiscal .9
CHAPITRE II - COMPTABILITE DES COUTS PETROLIERS. 10
10. Principes comptables et tenue des comptes de Coûts Pétroliers 10
11. Classification, définition et allocation des Coûts Pétroliers 11
12. Méthodes comptables et principes d’imputations des Coûts Pétrolier: 13
13. Principes de détermination des prix de revient. 18
14. Coûts non récupérables … 19
15. Crédits et produits connexes. 20
16. Utilisation des biens, cessions, mises au rebut . 21
17. Inventaire. 21
CHAPITRE III _ COMPTABILITÉ GENER 23
18. Principes comptables de la comptabilité générale 23
19. Le Bilan. 23

20. Les comptes de résultat.
CHAPITRE IV - ETATS - SITUATIONS
21. Etats obligatoires .….
22. Etats des Opérations de Recherche.
23. Etats des Opérations de Développement sas
24. Etats de variation des comptes d’immobilisations et de stocks de matériels, fournitures et de
matières consommables 26
25. Etatde récupération des Coûts Pétroliers et de partage de la production
26. Etats des quantités d'Hydrocarbures transportées
27. États des quantités d’Hydrocarbures enlevées.
CHAPITRE V -AUDITS - SUIVI- CONTROLES PAR L'ETAT.
28. Droit d'audit et d'inspection de l'Etat .
ANNEXE C
ANNEXE D
Les Parties au Contrat d’Association et leurs Participations.
L'objet du Contrat d’Association ……
Durée du Contrat d’Association .
L'Opérateur ….
Les processus de prise de décision:
Les droits et obligations des Parties.
Les procédures d'enlèvement
Les processus de séparation .
Les procédures de liquidation des opération:
10. Dispositions diverses
ANNEXE E

ÎS 66 HQE DD
ANNEXE E BIS
ANNEXE F ….
Article 1. Autorisation de Transport Intérieur
Article 2... Modalité d'attribution d’une Autorisation de Transport Intérieur
2.1. Demande d’une Autorisation de Transport Intérieur...
2.2. Enquête par le Ministre chargé des Hydrocarbures
2.3. Recevabilité de la demande...
2.4. Approbation de la Convention de Transport .
2.5. Attribution de l’Autorisation de Transport Intérieur
2.6. Présentation d’un projet de modification
2.7. Approbation du projet de modification
Article 3. Occupation des terrains ….
Article 4. Bénéfice des conventions internationales en matière de transport
Article 5. Cession et renonciation en matière d’Autorisation de Transport Intérieur
5.1. Cession et changement de Contrôle.
5.2. Non respect des obligations liées à la cession ou au changement de Contrôl
5.3.  Renonciation totale ou partielle
5.4. Renonciation d’un Co-Titualair
Article 6. Convention de Transport
Régime fiscal...
Impôt direct sur les bénéfices
Exonération
Droit de transit
Tarif de transport
Régime douanier
Clause de stabilité.
Sous contractants …

[124
ANNEXE A

DELIMITATION DE LA ZONE CONTRACTUELLE DE
RECHERCHE

Les coordonnées de la Zone Contractuelle sont telles que décrites dans les deux pages ci-
après. Ces coordonnées font partie intégrante de la Zone Contractuelle de Recherche dans
la limite des surfaces qui n’entrent pas dans le périmètre d’un permis ou d’une autorisation
accordée avant la date de signature du présent Contrat à un Tiers.

La Zone Contractuelle de Recherche inclut les blocs :

DOC ;
DOD :
ERDIS;
SILTOU 1 ;
SILTOU 2.

.…....
ANNEXE B

PROCEDURE COMPTABLE

CHAPITRE I — DISPOSITIONS GENERALES

Objet

La présente Annexe portant procédure comptable a pour objet :

a) d’une part, de définir les règles, méthodes et procédures auxquelles le Contractant
est tenu de se conformer dans le cadre de la comptabilisation des opérations
résultant de l'exécution du Contrat ;

b) d’autre part, de préciser les états, déclarations, documents, informations et
renseignements comptables et financiers périodiques ou non, qui doivent être
obligatoirement fournis à l’État en plus de ceux prévus par la législation fiscale et
douanière applicable au Contractant.

Interprétation

Les termes utilisés dans la présente Annexe ont la même signification que celle qui leur est
donnée dans le Contrat.

En cas de contradiction ou de divergence entre les stipulations de la présente Annexe et celles
du Contrat, ces dernières prévalent.

Modification

Les stipulations de la présente Annexe peuvent faire l’objet d’une révision d'accord Parties
par un avenant signé par les Parties approuvé par l’Assemblée Nationale et joint au Contrat,

Unité de compte

Tous les livres, comptes, relevés et rapports seront préparés en français et libellés en Dollars.

Paiement

A moins qu'il n'en soit disposé autrement, les paiements entre les Parties seront effectués en
Dollars et versés sur tout compte bancaire désigné par la partie bénéficiaire.

En cas de retard de paiement par l’une desParties des sommes dues à l’autre Partie, lesdites
sommes porteront intérêt au Taux de Référence plus trois pour cent (3%) à compter du Jour où
elles auraient dû être versées.
6.1.

6.2.

8.1.

8.2.

8.3.

8.4.

Principe de liquidation

Tous les livres, comptes, relevés et autres états comptables seront préparés sur la base des
engagements (par opposition à la base des paiements effectifs). Les revenus seront imputés à la
période comptable pendant laquelle ils sont acquis, et les frais et dépenses à la période pendant
laquelle ils sont encourus, sans qu'il soit nécessaire de distinguer si la somme concernant une
transaction a été effectivement encaissée ou payée. Les frais et dépenses seront considérés
comme encourus :

a) dans le cas des biens, pendant la période comptable au cours de laquelle le
transfert de propriété a lieu ; et

b) dans le cas des prestations de services, pendant la période comptable au cours de
laquelle ces services ont été effectués.

La base de comptabilisation pourra être changée par accord mutuel des Parties si le Contractant
démontre qu'un tel changement est, d'une part, équitable et, d'autre part, en accord avec les
pratiques en usage dans l'industrie pétrolière internationale.

Nonobstant les dispositions du paragraphe 6.1, tous les états visés aux articles 21 à 27 de la
présente Annexe seront préparés sur la base des paiements effectifs. Une réconciliation
trimestrielle et annuelle entre les états préparés sur la base de paiements effectifs et ceux
préparés sur la base des engagements sera jointe aux états visés aux articles 21 à 27 ci-dessous.

Valeur des transactions

Sauf accord contraire écrit entre l’Etat et le Contractant, toutes les transactions donnant lieu à
des revenus, frais ou dépenses crédités ou débités sur les livres, comptes, relevés et états
préparés, tenus ou à soumettre au titre du Contrat, seront conclues dans des conditions de
pleine concurrence entre parties.

Taux de Change

Pour permettre la conversion entre le Franc CFA ou toute autre monnaie d’une part, et le
Dollar d’autre part, la moyenne des taux de change à l'achat et à la vente sera utilisée. Cette
moyenne sera basée sur les taux cotés sur le marché des changes de Paris à la clôture du
premier Jour du mois pendant lequel les revenus, frais ou dépenses sont enregistrés.

L'enregistrement initial des dépenses ou recettes afférentes aux Opérations Pétrolières réalisées
dans une monnaie autre que le Dollar, y compris le Franc CFA, s'effectue en Dollars, à titre
provisoire, sur la base des taux de change calculés conformément aux stipulations du
paragraphe 8.1de la présente Annexe.

La différence de change constatée entre l'enregistrement initial et le montant résultant de
l'application du taux de change en vigueur lors du règlement ou de l’encaissement est imputée
aux mêmes comptes de Coûts Pétroliers que ceux qui ont été mouvementés par
l'enregistrement initial.

Le Contractant fera parvenir à l'Etat, avec les états trimestriels prévus aux articles 21 à 27 de la
présente Annexe, un relevé des taux de change utilisés au cours du Trimestre concerné
déterminés conformément aux stipulations du paragraphe 8.1 de la présente Annexe.
8.5.

9.2.

9.3.

9.4.

9.5;

Il est de l'intention des Parties qu’à l’occasion de la conversion de devises, de la
comptabilisation en Dollars de montants en monnaies autres que le Dollar, y compris le Franc
CFA, et de toutes autres opérations de change relatives aux Opérations Pétrolières, le
Contractant ne réalise ni gain, ni perte qui ne soit porté aux comptes de Coûts Pétroliers.

Parties imposables, déclarations fiscales et quitus fiscal

Conformément aux stipulations du Paragraphe 22.2 du Contrat, la Comptabilité des Coûts
Pétroliers relative aux opérations résultant de l'exécution du Contrat, est tenue par l’Opérateur
pour le compte du Contractant.

Chaque entité composant le Contractant souscrit auprès des administrations fiscales chargées
de l'assiette des impôts, toutes les déclarations fiscales prévues par les Lois en Vigueur,
notamment la déclaration statistique et fiscale relative à l'impôt direct sur les bénéfices. Ces
déclarations doivent être accompagnées de toutes les annexes et pièces justificatives requises
par la législation en vigueur.

Pour les besoins d'établissement de la déclaration statistique et fiscale mentionnée au
paragraphe 9.2 de la présente Annexe, l'assiette taxable de l'impôt direct sur les bénéfices de
chaque entité composant le Contractant est égale à la somme des ventes effectuées au titre du
Cost Oil et du Profit Oil de l'Année Civile par ladite entité, valorisées au Prix du Marché
Départ Champ, déduction faite des dépenses effectivement récupérées par ladite entité au titre
du Cost Oil pendant la même Année Civile.

Chaque entité composant le Contractant est exonérée du paiement de l'impôt direct sur les
bénéfices prévu par le droit commun pour ses opérations réalisées dans le cadre du Contrat.
Toutefois, la part de Profit Oil revenant à l'Etat à l'issue des affectations et des partages définis
aux Articles 42 et 43 du Contrat est l'équivalent de l’impôt direct sur les bénéfices dû par les
entités soumises à cet impôt en République du Tchad. Cette part de Profit Oil est portée sur les
déclarations fiscales de chaque entité composant le Contractant en proportion de sa
participation dans l’Autorisation Exclusive d'Exploitation concernée.

Le reversement à l'administration fiscale du produit de la commercialisation de la part de
Profit Oil revenant à l'Etat incombe à l’Etat.

mA
10.

10.1.

10.2.

10.3.

CHAPITRE II - COMPTABILITE DES COUTS PETROLIERS

Principes comptables et tenue des comptes de Coûts Pétroliers

Organisation de la comptabili

Le Contractant tiendra une comptabilité (ci-après désignée la "Comptabilité des Coûts
Pétroliers") permettant de distinguer les Opérations Pétrolières régies par le Contrat des autres
activités éventuellement exercées en République du Tchad.

Il doit par ailleurs enregistrer séparément dans ses livres et comptes tous les mouvements
représentatifs des intérêts séparés du Contractant qui ne sont pas imputables aux Coûts
Pétroliers régis par le Contrat et par les Annexes.

La Comptabilité des Coûts Pétroliers correspondra à la comptabilité analytique du Contractant
et à des états complémentaires de suivi et de synthèse relatifs aux Opérations Pétrolières.

La comptabilité du Contractant doit être sincère et exacte. Elle est organisée et les comptes
tenus et présentés sous une forme qui permet aux entités composant le Contractant, une fois les
relevés reçus, d'enregistrer normalement dans leurs livres comptables les Coûts Pétroliers
relatifs aux Opérations Pétrolières que le Contractant a payés ou encourus.

Plan des comptes

Dans les soixante (60) Jours qui suivent la Date d’Entrée en Vigueur, le Contractant soumettra
à l'Etat un projet de plan des comptes relatif à ses comptes, livres, relevés et états. Ce plan
devra décrire, entre autres et en détails, les bases du système comptable (comptabilité
analytique, comptabilité générale) et les procédures à utiliser dans le cadre du Contrat ainsi
que la liste des comptes. Ce plan sera conforme aux règles, principes et méthodes comptables
édictées par le plan comptable OHADA et aux pratiques comptables généralement admises
dans l’industrie pétrolière internationale lorsque ces dernières ne sont pas contraires au plan
comptable OHADA.

Dans les cent quatre-vingt (180) Jours qui suivent la soumission à l'Etat de ce projet de plan
comptable, le Contractant et l'Etat se mettront d'accord sur un plan comptable définitif. Suite à
cet accord, le Contractant devra établir avec diligence, et fournir à l’Etat des copies formelles
du plan des comptes détaillé et des manuels concernant la comptabilité, les écritures et la
présentation des comptes, ainsi que les procédures qui devront être observées dans l'exécution
du Contrat.

Modifications du Plan des comptes

Toute modification ultérieure du plan des comptes définitif arrêté conformément aux
stipulations du paragraphe 10.2 de la présente Annexe devra être soumise à l’approbation de
l'Etat. La proposition de modification et le nouveau plan comptable correspondant doivent être
accompagnés d’un exposé des motifs justifiant cette modification. L'Etat se prononce sur cette
proposition de modification dans un délai de trente (30) Jours à compter de sa date de
réception. Il pourra, le cas échéant, demander par écrit des révisions appropriées à ladite
proposition de modification. Le silence gardé par l'Etat à l'expiration du délai mentionné au
présent paragraphe 10.3 vaut approbation du projet de modification.

sN

At
10.4.

11.

11.1.

11.2.

Registres, comptes, livres, états comptables et relevés

Le Contractant établira et conservera au lieu de son siège social ou de son principal
établissement en République du Tchad, les registres, comptes, livres, états comptables et
relevés complets, ainsi que les originaux des pièces justificatives, contrats, factures et autres
documents relatifs à tous revenus, coûts et dépenses se rapportant aux Opérations Pétrolières,
dans les conditions prévues par les textes en vigueur et conformément aux règles et procédures
en usage dans l'industrie pétrolière internationale.

Tous les registres, comptes, livres, états comptables et relevés complets ainsi que les originaux
des pièces justificatives, contrats, factures et autres documents relatifs à tous revenus, coûts et
dépenses se rapportant aux Opérations Pétrolières doivent être présentés à toute réquisition
écrite et raisonnable du Ministère chargé des Hydrocarbures ou du Ministère chargé des
Finances, avec un préavis minimum de dix (10) Jours. Toute réquisition écrite adressée au
Contractant en vertu du présent paragraphe 10.4 devra être transmise au Contractant par lettre
recommandée avec accusé de réception ou par lettre au porteur contre récépissé.

Tous les rapports, états et documents que le Contractant est tenu de fournir à l'Etat, soit en
vertu de la réglementation en vigueur, soit en application du Contrat, doivent comporter tous
renseignements, informations et indications utiles au suivi du Contrat, présentés dans les
conditions, formes et délais indiqués par la Législation Pétrolière et aux articles 21 à 27 de la
présente Annexe.

Classification, définition et allocation des Coûts Pétroliers

Eléments des Coûts Pétroliers

Suivant les mêmes règles et principes que ceux visés aux articles précédents, le Contractant
tiendra en permanence, une comptabilité faisant ressortir le détail des dépenses effectivement
payées par lui et donnant droit à récupération en application des dispositions du Contrat et de
la présente Annexe, les Coûts Pétroliers récupérables par le Contractant, au fur et à mesure de
l'affectation de la production destinée à cet effet, ainsi que les sommes venant en déduction
des Coûts pétroliers.

Ventilation des Coûts Pétroliers

Les Coûts Pétroliers sont enregistrés séparément en fonction de l'objet des dépenses. Les
dépenses admises au titre des Coûts Pétroliers sont celles autorisées conformément aux
stipulations de l'Article 24 du Contrat, notamment dans le cadre du Programme Annuel de
Travaux et du Budget correspondant de l’Année Civile au cours de laquelle les dépenses ont
été engagées. La Comptabilité des Coûts Pétroliers doit être organisée et les comptes tenus et
présentés de manière à :

a) permettre l'attribution des Coûts Pétroliers à chaque Zone Contractuelle ;

b) ce que tous les Coûts Pétroliers soient classés et catégorisés comme suit, pour
permettre leur récupération au titre de l'Article 41 du Contrat en :

coûts des Opérations de Recherche ;

coûts des Opérations de Développement ;

coûts des Opérations d'Exploitation ;

provisions pour la couverture des Travaux d’Abandon.

0000

TA
11.2.1. Coûts des Opérations de Recherche

Les coûts des Opérations de Recherche sont les Coûts Pétroliers, directs et indirects, engagés
dans le cadre des Opérations de Recherche réalisées à l'intérieur de la Zone Contractuelle de
Recherche. Ils comportent notamment les coûts liés aux éléments suivants :

a)

b)

Q]

d)

les études  géophysiques, géochimiques,  paléontologiques, géologiques,
topographiques et les campagnes sismiques et leurs interprétations ;

le personnel, le matériel, les fournitures et les services utilisés dans le carottage,
le Forage des Puits d'Exploration et d’Evaluation qui ne sont pas achevés en tant
que Puits de Production, et la réalisation des puits destinés à l’approvisionnement
en eau ;

les équipements utilisés afin de réaliser les objectifs visés aux alinéas b) et c) du
présent paragraphe 1 1.2.1, y compris les voies d'accès ;

la part des frais généraux imputable aux coûts des Opérations de Recherche en
proportion de la part des coûts des Opérations de Recherche sur l'ensemble des
Coûts Pétroliers, hors frais généraux.

Coûts des Opérations de Développement

Les coûts des Opérations de Développement sont constitués par les Coûts Pétroliers directs et
indirects exposés dans le contexte des Opérations de Développement avant la production de la
première tonne métrique d'Hydrocarbures, et comprennent l'ensemble des coûts liés aux
éléments suivants :

a)

b)

d)

e)

le Forage des Puits de Développement et de Production, y compris les Puits forés
pour l'injection d'eau et de Gaz Naturel afin d'augmenter le taux de récupération
des Hydrocarbures ;

les Puits complétés par l'installation de tubages (casing) ou d'équipements après
qu'un Puits ait été foré dans l'intention de le compléter en tant que Puits de
Production ou Puits d'injection d'eau ou de Gaz Naturel destiné à augmenter le
taux de récupération des Hydrocarbures ;

les équipements liés à la production, au transport et au stockage, tels que
canalisations, canalisations sur champ (flow lines), unités de traitement et de
production, équipements sur têtes de Puits, systèmes de récupération assistée,
unités de stockage, et autres équipements connexes, ainsi que les voies d'accès
liées aux activités de production ;

l'ingénierie liée aux Opérations de Développement ;

la part des frais généraux imputable aux coûts des Opérations de Développement
en proportion de la part des coûts des Opérations de Développement sur
l'ensemble des Coûts Pétroliers, hors frais généraux.

11.2.3. Coûts des Opérations d'Exploitation

Les coûts des Opérations d'Exploitation sont tous les Coûts Pétroliers encourus après la date
de production de la première tonne d'Hydrocarbures autres que les coûts des Opérations de
Recherche, et les coûts des Opérations de Développement. Les coûts des Opérations
d'Exploitation comprennent en outre les provisions constituées en vue de faire face à des

12

"\
12.1.

pertes ou charges, à l'exception de la provision pour Travaux d'Abandon, laquelle est versée
intégralement, au fur et à mesure de sa dotation, au compte séquestre constitué dans le but de
financer les Travaux d'Abandon.

La partie des frais généraux qui n'a pas fait l'objet d'une attribution aux coûts des Opérations
de Recherche ou aux coûts des Opérations de Développement est incluse dans les coûts des
Opérations d'Exploitation.

Méthodes comptables et principes d’imputations des Coûts Pétroliers

Les Coûts Pétroliers encourus au titre du Contrat seront calculés et comptabilisés selon les
définitions et principes suivants, et incluront les dépenses suivantes :

Dépenses relatives aux acquisitions d’immobilisations et biens corporels :

Il s’agit des dépenses nécessaires aux Opérations Pétrolières et se rapportant notamment à
l'acquisition, la construction ou la réalisation :

a) deterrains ;

b) de bâtiments, installations et équipements connexes, tels que les installations de
production d’eau et d'électricité, les entrepôts, les voies d’accès, les installations
de traitement du Pétrole Brut et leurs équipements, les systèmes de récupération
secondaire, les usines de traitement du Gaz Naturel et les systèmes de production
de vapeur :

c) de bâtiments à usage d'habitations, équipements sociaux et installations de loisirs
destinés au personnel, ainsi que les autres biens affectés à de tels bâtiments ;

d) d'installations de production, tels que les derricks de production :

e) d'équipements pour têtes de Puits, d'équipements de fond pour le pompage, de
tubages, de tiges de pompage, de pompes de surface, de conduites de collecte,
d'équipements de collecte et d’installations de livraison et de stockage ;

f) de biens meubles, tels que les outillages de production et de Forage en surface ou
au fond, les équipements et instruments, les péniches et le matériel flottant, les
équipements automobiles, les avions, les matériaux de construction, le mobilier,
les agencements de bureaux et les équipements divers ;

g) de Forages de Puits de Développement et de Production, d’approfondissement et
de remise en production de tels Puits ;

h) de voies d'accès et ouvrages d'infrastructure générale ;

i) de moyens de transport des Hydrocarbures (canalisations d'évacuation, citernes,
etc.) dans la Zone Contractuelle d'Exploitation :

j) de toutes autres immobilisations corporelles.
Les actifs corporels construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des
Opérations Pétrolières et effectivement affectés à ces Opérations Pétrolières sont comptabilisés

à leur prix de revient. Ce prix de revient est déterminé selon les dispositions de l’article 13 de
la présente Annexe. Il convient de noter que des opérations de gros entretiens peuvent figurer

fn)
12.2.

12.3.

12.3.1

dans les actifs conformément aux normes comptables de l’industrie pétrolière à condition que
ces opérations permettent d'augmenter le niveau des réserves ou le taux de récupération des
Hydrocarbures.

Les dépenses d’acquisition des immobilisations corporelles sont ventilées sur une base
périodique en fonction de leur affectation effective, entre coûts des Opérations de Recherche,
coûts des Opérations de Développement et coûts des Opérations d'Exploitation, dans les
conditions prévues aux paragraphes 11.2.1, 11.2.2 et 11.2.3 de la présente Annexe.

Lorsque des immobilisations corporelles sont affectées aux opérations réalisées à l’intérieur de
plusieurs Zones Contractuelles, le Contractant procède à la ventilation des dépenses y
afférentes entre les Coûts Pétroliers des Zones Contractuelles concernées, sur une base
justifiée et équitable.

Dépenses relatives aux acquisitions d’immobilisations incorporelles :

Il s’agit des dépenses nécessaires aux Opérations Pétrolières et se rapportant notamment aux
études et prestations de services relatives :

a) aux travaux de terrain, de géologie, de géophysique et de laboratoire, aux travaux
sismiques, aux retraitements, aux Gisements et aux Réservoirs ;

b) aux Forages des Puits d'Exploration ;
€) aux autres immobilisations incorporelles lorsqu'elles sont récupérables.

Les dépenses relatives aux immobilisations incorporelles réalisées par le Contractant dans le
cadre des Opérations Pétrolières et effectivement affectées à ces Opérations Pétrolières sont
comptabilisées à leur prix de revient. Ce prix de revient est déterminé selon les dispositions de
l’article 13 de la présente Annexe.

Les dépenses d'acquisition des immobilisations incorporelles sont ventilées sur une base
périodique et en fonction de leur affectation effective, entre coûts des Opérations de
Recherche, coûts des Opérations de Développement et coûts des Opérations d'Exploitation,
dans les conditions prévues aux paragraphes 11.2.1, 11.2.2 et 11.2.3 de la présente Annexe.

Lorsque des immobilisations incorporelles sont affectées aux opérations réalisées à l’intérieur
de plusieurs Zones Contractuelles, le Contractant procède à la ventilation des dépenses y
afférentes entre les Coûts Pétroliers des Zones Contractuelles concernées, sur une base
justifiée ou équitable.

Dépenses de personnel

Principe

Il s'agit des paiements effectués ou des charges encourues à l’occasion de l’utilisation et pour
les besoins du personnel travaillant en République du Tchad dans le cadre des Opérations
Pétrolières ou pour leur supervision. Ces dépenses sont imputables aux Coûts Pétroliers sous
réserve qu’elles correspondent à un travail effectif et qu’elles ne soient pas excessives eu
égard aux responsabilités exercées, au travail effectué et aux pratiques habituelles de
l’industrie pétrolière.

ja)

d
12.3.2.

Au sens du présent paragraphe 12.3, ce personnel comprend les personnes recrutées par le
Contractant et celles mises à la disposition de celui-ci par les Sociétés Affiliées ou par des
Tiers.

Eléments de dépenses du personnel du Contractant et des besoins du Personnel

Les dépenses de personnel comprennent d’une part, toutes les sommes payées ou remboursées
par le Contractant en tant qu’employeur du personnel visé ci-dessus en vertu des textes légaux
et réglementaires, des conventions collectives ou accords d'établissement, des contrats de
travail et du règlement propre au Contractant et, les dépenses payées ou encourues pour les
besoins de ce personnel. Il s’agit notamment :

a) des salaires, appointements d'activités ou de congés, heures supplémentaires,
primes et autres indemnités ;

b) des charges patronales et autres contributions y afférentes résultant des textes
légaux et réglementaires, des conventions collectives et des conditions d’emploi,
y compris les pensions et retraites obligatoires ou complémentaires souscrites en
République du Tchad ou à l'étranger ;

c) des coûts encourus par le Contractant concernant les congés payés, les vacances,
maladies, pensions d'invalidité, allocations et gratifications diverses et
émoluments, imputables lorsque la prise en charge de ces dépenses est prévue par
le contrat de travail ou la législation du travail en vigueur en République du
Tchad ;

d) des dépenses d'assistance médicale et hospitalière et d'assurances sociales
obligatoires ou complémentaires souscrites en République du Tchad ou à
l'étranger ;

c) des dépenses de transport des employés, de leurs familles et de leurs effets
personnels lorsque la prise en charge de ces dépenses est prévue par le contrat de
travail ou par la législation du travail en vigueur en République du Tchad ;

f) des dépenses de logement du personnel, y compris les prestations y afférentes,
telles que eau, électricité, gaz ou téléphone, lorsque leur prise en charge est
prévue par le contrat de travail ou par la législation du travail en vigueur en
République du Tchad ;

g) de tous autres avantages en nature accordés au personnel, lorsque ces avantages
en nature sont prévus par le contrat de travail, les conventions collectives ou
accords d'établissement ou la législation du travail en vigueur en République du
Tchad ;

h) des plans de préretraite et de réduction du personnel en proportion de la durée de
l'affectation du personnel concerné aux Opérations Pétrolières ;

i) des indemnités encourues ou payées à l’occasion de l'installation ou du départ du
personnel lorsque leur prise en charge est prévue par le contrat de travail ou par la
législation du travail en vigueur en République du Tchad ;

j) des dépenses afférentes au personnel administratif lorsque ces dépenses ne sont
pas incluses dans les frais généraux mentionnés au paragraphe 12.7 de la présente
Annexe ou sous d’autres rubriques.

ns ML
Au sens du présent paragraphe 12.3, ce personnel comprend les personnes recrutées par le
Contractant et celles mises à la disposition de celui-ci par les Sociétés Affiliées ou par des
Tiers.

12.3.2. Eléments de dépenses du personnel du Contractant et des besoins du Personnel

Les dépenses de personnel comprennent d’une part, toutes les sommes payées ou remboursées
par le Contractant en tant qu’employeur du personnel visé ci-dessus en vertu des textes légaux
et réglementaires, des conventions collectives ou accords d’établissement, des contrats de
travail et du règlement propre au Contractant et, les dépenses payées ou encourues pour les
besoins de ce personnel. Il s’agit notamment :

a) des salaires, appointements d'activités ou de congés, heures supplémentaires,
primes et autres indemnités ;

b) des charges patronales et autres contributions y afférentes résultant des textes
légaux et réglementaires, des conventions collectives et des conditions d'emploi,
y compris les pensions et retraites obligatoires ou complémentaires souscrites en
République du Tchad ou à l'étranger ;

c) des coûts encourus par le Contractant concernant les congés payés, les vacances,
maladies, pensions d'invalidité, allocations et gratifications diverses et
émoluments, imputables lorsque la prise en charge de ces dépenses est prévue par
le contrat de travail ou la législation du travail en vigueur en République du
Tchad ;

d) des dépenses d'assistance médicale et hospitalière et d'assurances sociales
obligatoires ou complémentaires souscrites en République du Tchad ou à
l'étranger ;

e) des dépenses de transport des employés, de leurs familles et de leurs effets
personnels lorsque la prise en charge de ces dépenses est prévue par le contrat de
travail ou par la législation du travail en vigueur en République du Tchad ;

f) des dépenses de logement du personnel, y compris les prestations y afférentes,
telles que eau, électricité, gaz ou téléphone, lorsque leur prise en charge est
prévue par le contrat de travail ou par la législation du travail en vigueur en
République du Tchad ;

g) de tous autres avantages en nature accordés au personnel, lorsque ces avantages
en nature sont prévus par le contrat de travail, les conventions collectives ou
accords d'établissement ou la législation du travail en vigueur en République du
Tchad ;

h) des plans de préretraite et de réduction du personnel en proportion de la durée de
l'affectation du personnel concerné aux Opérations Pétrolières ;

ï) des indemnités encourues ou payées à l’occasion de l'installation ou du départ du
personnel lorsque leur prise en charge est prévue par le contrat de travail ou par la
législation du travail en vigueur en République du Tchad :

j) des dépenses afférentes au personnel administratif lorsque ces dépenses ne sont

pas incluses dans les frais généraux mentionnés au paragraphe 12.7 de la présente
Annexe ou sous d’autres rubriques.

15

na AE
12.4.

12.6.

Si le personnel est également affecté à une activité étrangère aux Opérations Pétrolières, les
dépenses de personnel visées au présent paragraphe 12.3 seront ventilées sur la base de
feuilles de présence conformément aux pratiques comptables généralement acceptées dans
l'industrie pétrolière internationale.

Dépenses liées aux prestations de services techniques

Ces dépenses correspondent aux montants payés ou encourus en raison des prestations de
services fournies par des Tiers (y compris les services publics), les entités composant le
Contractant ou les Sociétés Affiliées.

Elles sont imputables aux Coûts Pétroliers sur la base du prix de revient réel des contrats de
prestation de services, de consultants, des services publics et autres services nécessaires pour
la réalisation des Opérations Pétrolières. Ce prix de revient correspond :

a) au prix payé par le Contractant, dans le cas de services techniques exécutés par
des Tiers intervenant en tant que Sous-traitants, y compris les consultants,
entrepreneurs et services publics, à condition que ce prix n'excède pas ceux
normalement pratiqués par d'autres entreprises pour des travaux ou des services
identiques ou analogues et,

b) au prix facturé par l'entité composant le Contractant ou la Société Affiliée, dans le
cas de services techniques exécutés par une des entités composant le Contractant
ou l’une des Sociétés Affiliées, à condition que ce prix n'excède pas les prix les
plus favorables proposés, selon les méthodes de répartition des coûts à convenir
dans le plan comptable visé au paragraphe 10.2 de la présente Annexe, à d'autres
Sociétés Affiliées ou à des Tiers pour des services identiques ou analogues.

Dépenses liées aux assurances et réclamations

Ces dépenses correspondent aux primes payées pour les assurances qu'il faut normalement
souscrire pour les Opérations Pétrolières, à condition que ces primes concernent une
couverture prudente des risques et qu’elles n'excèdent pas celles pratiquées dans des
conditions de pleine concurrence par des compagnies d'assurances qui n’ont pas la qualité de
Sociétés Affiliées. Les indemnités reçues de toute assurance ou tout dédommagement
viendront en déduction des Coûts Pétroliers.

Si aucune assurance n'est contractée pour la couverture d'un risque particulier, ou en cas
d'assurance insuffisante, tous les frais encourus par le Contractant pour le règlement d'une
perte, d'une réclamation, d'un préjudice ou d'un jugement, y compris les prestations de services
juridiques afférents audit risque, seront considérés comme Coûts Pétroliers, à condition que
ces frais ne résultent pas d'une faute ou de la négligence du Contractant.

Frais de justice et de contentieux
Il s’agit notamment :
a) des frais de justice et dépenses de prestations de services liés aux contentieux et

litiges en relation avec les Opérations Pétrolières autres que ceux intervenus entre
les Parties ;
12.7.

12.8.

b) des frais encourus par le Contractant au cours d’une Procédure d’Arbitrage
administrée selon les dispositions de l'Article 57 du Contrat, qui sous réserve des
stipulations de cet Article concernant les frais d'arbitrage technique, ne seront
inclus dans les Coûts Pétroliers que dans la mesure où le tribunal arbitral prononce
sa sentence au profit du Contractant.

Frais Généraux
Les frais généraux couvrent :

a) les dépenses de fonctionnement des bureaux principaux, des bureaux sur chantier,
et les frais généraux, au sens de la législation fiscale applicable à la Date d’Entrée
en Vigueur, encourus en République du Tchad. Ces dépenses comprennent sans
que cette liste ne soit limitative, les coûts engagés pour la surveillance, la

comptabilité et les relations avec le personnel, les Sous-traitants et le public :

b

une indemnité pour les frais encourus en raison des services rendus par la société
mère en dehors de la République du Tchad aux fins d'assister et de gérer les
Opérations Pétrolières (ci-après dénommée "Frais de Siège de la Société
Mère").

Les Frais de Siège de la Société Mère sont réputés couvrir les salaires,
émoluments et charges sociales, les avantages, les frais de voyage et
d'hébergement et toutes autres dépenses remboursables, versés pendant la période
en question par le Contractant à la Société Mère conformément aux pratiques en
usage sous réserves que ces dépenses remplissent les conditions cumulatives
suivantes :

o elles sont encourues par les départements de la société mère du Contractant y
compris, sans que cette liste ne soit limitative, le département exploration, le
département production, la direction des finances, les cellules fiscales et
juridiques, les cellules de communication, les services informatiques, les
départements administratifs et les services de recherche et d'Ingénierie ;

© elles sont imputables à juste titre aux Opérations Pétrolières.

Il est entendu toutefois que les services rendus par les départements de la société mère, qui
constituent des services directs rendus aux fins des Opérations Pétrolières, seront
comptabilisés comme des coûts directs et seront ventilés suivant leur nature conformément
aux stipulations du paragraphe 11.2 de la présente Annexe.

L'imputation aux Coûts Pétroliers, des Frais de Siège de la Société Mère, sera plafonnée à un
pourcentage qui ne pourra excéder, en tout état de cause, la valeur correspondante à un pour
cent (1%) desdits Coûts Pétroliers avant Frais de Siège de la Société Mère.

Tous les frais généraux sont ventilés conformément aux stipulations du paragraphe 11.2 de la
présente Annexe, respectivement entre coûts des Opérations de Recherche, coûts des
Opérations de Développement et coûts des Opérations d'Exploitation.

Intérêts et agios

Les intérêts, agios et autres charges financières, peuvent être imputés aux Coûts Pétroliers, à
condition qu'ils n'excèdent pas les taux commerciaux en usage dans des conditions analogues
et qu'ils se rapportent à des prêts et crédits obtenus par le Contractant pour les besoins de
financement des Opérations Pétrolières.

re
12.9.

12.10.

12.11.

12.12.

13.

Les plans de financement détaillés et leurs montants devront être inclus, à titre d'information,
dans chaque Programme Annuel de Travaux et Budget y afférents.

Frais de bureau dans la République du Tchad

Il s’agit des dépenses nettes supportées par le Contractant pour établir, entretenir et faire
fonctionner en République du Tehad tous bureaux, y compris notamment les bureaux
temporaires, chantiers, entrepôts, immeubles à usage d'habitation ou autres installations
destinées aux Opérations Pétrolières.

Si une installation est affectée aux opérations réalisées à l'intérieur de plusieurs Zones
Contractuelles, le Contractant procède à la ventilation des frais de bureau y afférents entre les
Coûts Pétroliers des Zones Contractuelles concernées, sur une base justifiée ou équitable.

Pour les installations également affectées à des zones non régies par le Contrat, les coûts de
bureau sont répartis sur une base justifiée ou équitable.

Dépenses liées à la protection de l'Environnement

Il s’agit des dépenses engagées à l'intérieur de la Zone Contractuelle conformément aux
stipulations du Contrat et aux textes en vigueur en République du Tchad pour les travaux
destinés à protéger l'Environnement, et notamment le patrimoine culturel et naturel, les
agglomérations. les infrastructures, les terrains de culture, les plantations et les points d’eau,
ainsi que les travaux écologiques qui peuvent être demandés par l'autorité compétente.

Ces dépenses incluent également les coûts des équipements destinés à lutter contre la pollution,
ainsi que ceux consécutifs au contrôle de la pollution et au nettoyage suite à des épanchements
d'Hydrocarbures.

Frais divers

11 s’agit de toutes les dépenses, autres que celles visées au présent article 12, encourues par le
Contractant et nécessaires à la conduite des Opérations Pétrolières, y compris notamment les
dépenses de formation et de promotion de l'emploi.

Double emploi des débits et des crédits

Nonobstant toute disposition contraire de la présente Annexe, il est de l'intention des Parties

d'exclure tout double emploi des débits et des crédits de la Comptabilité des Coûts Pétroliers.

Principes de détermination des prix de revient

Les équipements, matériels, matières consommables et fournitures sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et,
si nécessaire, d'entreposage temporaire par le Contractant (sans toutefois qu'ils
soient assimilables à ses propres stocks).

Dans ce cas, ils sont valorisés, pour imputation aux Coûts Pétroliers, à leur prix
de revient rendu au lieu de leur utilisation. Ce prix de revient comprend :
© le prix d'achat après ristournes, rabais et toute autre réduction ;
b)

14.

o s’il y a lieu, les frais d'expédition, de transport, de manutention, de transit, les
assurances, les frais d'inspection, les frais accessoires et, le cas échéant, les
droits de douane et autres taxes qui ont grevé leur prix depuis le magasin du
vendeur jusqu’à celui de l’acheteur ou jusqu’au lieu d’utilisation, selon le cas.

soit fournis par une Société Affiliée ou une entité composant le Contractant à
partir de ses propres stocks.

Dans ce cas, ils sont valorisés, pour imputation aux Coûts Pétroliers, à un prix de

revient qui correspond à un montant :

o n’excédant pas celui qui serait pratiqué pour des équipements, matériels,
matières consommables et fournitures comparables dans des conditions de
pleine concurrence par des fournisseurs indépendants et,

© qui intègre un coefficient de dépréciation tenant compte de l’usage et de la
défectuosité desdits équipements, matériels, matières consommables et
fournitures.

Coûts non récupérables

Les dépenses suivantes ne constituent pas des Coûts Pétroliers et ne peuvent pas donner lieu à
récupération :

a)
b)

c)

d)

e)

É]
h)

D

x)

les coûts engagés avant la Date d'Entrée en Vigueur ;
les redevances superficiaires ;

le Bonus de Signature et les Bonus d’Attribution d’une Autorisation Exclusive
d'Exploitation ;

les honoraires du Conseil stipulés au Paragraphe 38.5 du Contrat ;

les coûts et dépenses non liés aux Opérations Pétrolières, sauf accord des Parties ;
les frais relatifs à la commercialisation et au transport des Hydrocarbures sur tout
Système de Transport des Hydrocarbures par Canalisations au-delà du Point de
Mesurage ;

la Redevance sur la Production due à l’État au titre de l'Article 43 du Contrat ;

les intérêts, agios et frais se rapportant aux emprunts non destinés à financer les
Opérations pétrolières et aux emprunts qui ne sont pas destinés au financement
des Opérations de Recherche :

les contributions et dons, excepté ceux approuvés par l'État ;

les remises, réductions et dons accordés aux Fournisseurs, ainsi que les dons ou
commissions servis aux intermédiaires utilisés pour des contrats de services ou de
fournitures ;

les intérêts, amendes, ajustements monétaires ou augmentations de dépenses

résultant de la faute du Contractant à remplir ses obligations contractuelles, à
respecter les lois et règlements qui lui sont applicables ;

°)

les intérêts sur les prêts consentis par des Sociétés Affiliées dans la mesure où les
taux d'intérêts pratiqués excèdent la limite du Taux de Référence plus trois pour
cent (3%) ;

les pertes de change résultant des risques liés à l’origine des capitaux propres et
de l’autofinancement du Contractant ;

les coûts supportés par le Contractant pour les besoins ou à l’occasion des
Travaux d’Abandon dans la mesure où ces coûts sont couverts par la provision
pour Travaux d’Abandon récupérable au titre des Coûts Pétroliers ;

toutes autres dépenses qui ne sont pas directement nécessaires à la réalisation des

Opérations Pétrolières, et les dépenses dont la déductibilité est exclue par les
stipulations du Contrat.

Crédits et produits connexes

Les produits des Opérations Pétrolières en vertu du Contrat, hors ventes commerciales
d'Hydrocarbures, seront portés au crédit des comptes de Coûts Pétroliers. Il s’agit notamment
et sans que cette liste ne soit exhaustive, des éléments cités ci-dessous :

a)

b)

d)

€)

g)

h)

les quantités de Pétrole Brut consommées par le Contractant au cours des
Opérations Pétrolières (consommation propre) valorisées au Prix du Marché
Départ Champ ;

les indemnités reçues de compagnies d'assurances, en règlement d'un contentieux
ou à la suite d’une décision de justice en rapport avec les Opérations Pétrolières ;

les indemnités reçues de compagnies d'assurance pour tout actif faisant l’objet
d’une assurance et dont les primes d'assurances ont été débitées aux comptes de
Coûts Pétroliers :

les frais de justice débités aux comptes de Coûts Pétroliers conformément aux
stipulations du paragraphe 12.6 de la présente Annexe et éventuellement
recouvrés par le Contractant ;

les gains de change réalisés sur les créances et dettes du Contractant dans les
mêmes conditions que les imputations de même nature, au titre du paragraphe
12.8 de la présente Annexe ;

les revenus reçus de tierces personnes pour l'utilisation de biens ou d'actifs dont
les coûts ont été débités aux comptes de Coûts Pétroliers ;

toute remise reçue par le Contractant et émanant de Fournisseurs ou de leurs
agents pour une pièce défectueuse, dont le coût a été au préalable débité aux
comptes de Coûts Pétroliers ;

les produits des locations, remboursements ou autres crédits reçus par le
Contractant, correspondant à un débit aux comptes de Coûts Pétroliers, à

l'exclusion toutefois de toutes indemnités accordées au Contractant en raison de la
Procédure d'Expertise ou de la Procédure d'Arbitrage visées à l'Article 57 du

20

aa
Contrat ;

i) les montants débités aux comptes de Coûts Pétroliers pour des biens
éventuellement exportés du territoire de la République du Tchad sans avoir été
utilisés pour les Opérations Pétrolières ;

j) les rabais, remises et ristournes obtenus, s’ils n’ont pas été imputés en déduction
du prix de revient des biens auxquels ils se rapportent :

k) les produits des ventes ou échanges, par le Contractant, d'équipements ou
d'installations de la Zone Contractuelle, lorsque les coûts d'acquisition ont été
débités aux comptes de Coûts Pétroliers ;

1) les produits résultant de la vente d'informations pétrolières se rapportant à la Zone
Contractuelle lorsque le coût d'acquisition de l'information a été débité aux
comptes de Coûts Pétroliers ;

m) les produits dérivés de la vente ou d'un brevet portant sur une propriété
intellectuelle dont les coûts de développement ont été débités aux comptes de
Coûts Pétroliers ;

n) les produits résultant de la vente, de l'échange, de la location ou de la cession de
quelque manière que ce soit de tout élément dont les coûts ont été débités aux
comptes de Coûts Pétroliers.

16. Utilisation des biens, cessions, mises au rebut

16.1. Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables
sont soustraits aux Opérations Pétrolières pour être soit déclassés ou considérés comme
ferrailles et rebuts, soit rachetés par le Contractant pour ses besoins propres, soit vendus à des
acheteurs indépendants ou à des Sociétés Affiliées.

16.2. En cas de cession de matériel, équipement, installation ou consommables aux entités
composant le Contractant ou à des Sociétés Affiliées, les prix sont déterminés conformément
aux stipulations de l'alinéa (b) de l’article 13 de la présente Annexe.

16.3. Les ventes à des Tiers de matériels. équipements, installations ou consommables sont
effectuées par le Contractant au prix du marché.

16.4. Les ventes et retraits de biens appartenant à l'Etat conformément aux stipulations de l'Article
28 du Contrat, sont soumis à autorisation préalable du Comité de Gestion.

17. Inventaire

Le Contractant tiendra un inventaire permanent, en quantité et en valeur, de tous les biens
meubles et immeubles affectés aux Opérations Pétrolières, selon les usages généralement
admis dans l'industrie pétrolière internationale. Le Contractant procédera, à des intervalles
raisonnables et au moins une fois par Année Civile et ce, en présence d’un représentant de
l'Etat, à un inventaire physique de tous les matériels, fournitures et consommables figurant
dans ses stocks constitués dans le cadre des Opérations Pétrolières. Le rapprochement de

21

V1 N)
l'inventaire physique et de l’inventaire comptable tel qu’il résulte des comptes, se fera par le
Contractant. Un état détaillant les différences en plus ou en moins sera fourni à l’Etat.

Le Contractant apportera les ajustements nécessaires aux comptes dès la fin des opérations
d'inventaire.

2

tu
18.

18.1.

18.2.

18.3.

18.4.

19.

19.1.

19.2.

19.3.

19.4.

CHAPITRE III - COMPTABILITE GENERALE

Principes comptables de la comptabilité générale

La comptabilité générale enregistrant les activités des entités composant le Contractant,
exercées dans le cadre du Contrat doit être conforme aux règles, principes et méthodes du plan
comptable général des entreprises en vigueur en République du Tchad (plan comptable de
l'OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les règles et pratiques comptables
généralement admises dans l'industrie pétrolière dans la mesure où celles-ci ne sont pas
contraires au plan comptable OHADA.

Les réalisations au titre des Opérations Pétrolières sont imputées au débit ou au crédit des
comptes de Coûts Pétroliers dès que les charges ou produits correspondants sont dus ou acquis.

Les charges et produits peuvent done comprendre des imputations de sommes déjà payées ou
encaissées et de sommes facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des produits à recevoir, c’est-à-dire des
dettes ou créances certaines, non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contractant fait diligence pour que toute imputation provisionnelle
et dûment justifiée au cours d’une Année Civile, hormis la provision constituée au titre des
Travaux d’Abandon, soit régularisée au plus tard lors de la clôture de l’ Année Civile suivante
par la comptabilisation de la dépense ou de la recette exacte.

Le Bilan

La comptabilité générale doit refléter fidèlement la situation patrimoniale aussi bien active que
passive de chaque entité composant le Contractant, et permettre l'établissement d’un bilan
annuel suffisamment détaillé pour que l'Etat puisse suivre l'évolution de chaque élément de
l'actif et du passif et apprécier la situation financière du Contractant.

Le bilan doit faire ressortir, pour chaque catégorie d'opérations, le résultat desdites opérations.
Il est constitué par la différence entre les valeurs de l'actif net affecté aux Opérations
Pétrolières. à la clôture et à l'ouverture de l'Année Civile, diminuée des suppléments d'apports
correspondant à des biens ou espèces nouvellement affectés auxdites opérations, et augmentée
des prélèvements correspondant aux retraits, par l'entité composant le Contractant concernée,
de biens ou d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total formé, au passif par les
créances des Tiers et des Sociétés Affiliées du Contractant, les amortissements et provisions
autorisés et justifiés.

Les dispositions des paragraphes 19.1 à 19.3 de la présente Annexe s'appliquent seulement aux
entités composant le Contractant opérant dans un cadre monocontractuel (opérations entrant
uniquement dans le cadre du Contrat).
19.5.

19.6.

19.7.

20.

20.1.

20.2.

20.3.

En ce qui concerne les entités opérant dans un cadre pluricontractuel (opérations entrant dans
le cadre du Contrat et opérations non régies par le Contrat, y compris les opérations régies par
d’autres contrats pétroliers), les obligations relatives au bilan sont celles normalement
appliquées dans le cadre des règles du plan de l'OHADA et conformes aux méthodes
habituellement utilisées dans l’industrie pétrolière. Les entités opérant dans ce cadre
pluricontractuel devront établir périodiquement des états correspondant aux éléments de leur
bilan relatifs aux actifs immobilisés et aux stocks de matériels et matières consommables
acquis, construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des Opérations
Pétrolières.

Les biens appartenant à l'Etat, en application des stipulations de l’Article 28 du Contrat, sont
enregistrés dans la comptabilité de chaque entité composant le Contractant de manière à faire
ressortir clairement leur statut juridique et leur valeur d'acquisition, de construction ou de
fabrication.

Chaque entité composant le Contractant est responsable de la tenue de ses propres registres
comptables et doit respecter ses obligations légales et fiscales en la matière.

Les comptes de résultat

Les comptes de charges

Peuvent être portés au débit des comptes de charges et pertes, par nature, toutes les charges,
pertes et frais qu'ils soient effectivement payés ou simplement dus, relatifs à l'Année Civile
concernée, à condition qu'ils soient justifiés par les besoins des Opérations Pétrolières et qu'ils
incombent effectivement au Contractant, à l'exclusion de ceux dont l'imputation aux Coûts
Pétroliers n'est pas autorisée par les stipulations du Contrat et de la présente Annexe et les
dispositions de la législation fiscale non contraires auxdites stipulations.

Les charges à payer et les produits à recevoir, c'est-à-dire les dettes et les créances certaines
mais non encore facturées, payées ou encaissées, sont également pris en compte. Ils sont
calculés sur la base des éléments d'estimation disponibles. Le Contractant doit faire diligence
pour que toute inscription dûment justifiée de cette nature au cours d’une Année Civile,
hormis la provision constituée au titre des Opérations d’Abandon, soit régularisée au plus tard
lors de la clôture de l Année Civile suivante par la comptabilisation de la charge ou du produit
réel correspondant.

Les comptes de produits

Doivent être portés au crédit des comptes de produits et profits, par nature, les produits de
toutes natures, liés aux Opérations pétrolières, qu'ils soient effectivement encaissés ou
exigibles par le Contractant, y compris les reprises de provisions comptabilisées en
application des stipulations de la présente Annexe.

Comptabilité du CPP uniquement

Nonobstant toute disposition contraire de cette Annexe, les obligations de reporting comptable
et financier visées dans cette Annexe sont limitées à celles visées dans le Contrat et ses
Annexes dans le cadre des Opérations Pétrolières qui y sont visées et ne s'appliqueront pas à

d'autres aspects financiers et comptables du Contractant, ainsi qu’aux activités entreprises par
le Contractant Transport.

24

Vu

A
21.

22.

23.

CHAPITRE IV - ETATS - SITUATIONS

Etats obligatoires

Outre les documents requis, par ailleurs, par le Contrat et la présente Annexe, le Contractant
fera parvenir à l’Etat les états prévus aux articles 22 à 27 de la présente Annexe, dans les
conditions, contenus et délais indiqués ci-après. Ces états préciseront le détail des travaux,
dépenses, coûts, recettes et ventes enregistrés dans les comptes, documents ou rapports tenus
ou établis par le Contractant et relatifs aux Opérations Pétrolières.

La forme desdits documents devra être soumise à l’Etat pour validation au fur et à mesure de
leur production et ce, à compter de la Date d’Entrée en Vigueur.

Etats des Opérations de Recherche

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la même Année Civile, le Contractant fera parvenir à l'Etat, un état des
réalisations indiquant, pour le Trimestre précédent, le détail, la nature et les coûts des
Opérations de Recherche effectuées à l'intérieur de toute Zone Contractuelle, et notamment
relatifs :

a) à la géologie, en distinguant les travaux de terrain des travaux de laboratoire ;

b) à la géophysique par catégorie de travaux (sismiques. magnétométrie, gravimétrie,
etc.) et par équipe :

c) aux traitements et retraitements des données sismiques ;

d) aux analyses de laboratoires ;

e) aux Forages des Puits d’Exploration, et ce pour chaque Puits foré ;

f) aux Forages des Puits d’Evaluation, et ce pour chaque Puits foré :

g) aux autres travaux se rapportant à la Zone Contractuelle ;

h) aux autres travaux se rapportant aux Opérations de Recherche.
Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir à l’Etat, un état identique à celui mentionné au présent article 22 concernant les

données de l’Année Civile entière.

Etats des Opérations de Développement et d’Exploitation

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la même Année Civile, le Contractant fera parvenir à l'Etat, un état des
réalisations indiquant, pour le Trimestre précédent, le détail, la nature et les coûts des
Opérations de Développement, d’une part, et des Opérations d’Exploitation, d'autre part,
effectuées à l’intérieur de toute Zone Contractuelle et relatifs notamment :

ju
24.

25.

a) aux Forages de Puits de Développement et de Production, par Réservoir et par
campagne de Forages ;

b) aux reconditionnements de Puits de Développement :

c) aux installations, infrastructures et équipements spécifiques de développement et de
production ;

d) aux installations et moyens de transport des Hydrocarbures ;

e) aux installations de stockage des Hydrocarbures.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir à l’Etat, un état identique à celui mentionné au présent article 23 concernant les
données de l’ Année Civile entière.

Etats de variation des comptes d’immobilisations et de stocks de matériels,
fournitures et de matières consommables

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la même Année Civile, le Contractant fera parvenir à l'Etat, un état des
réalisations indiquant, pour le Trimestre précédent, le détail des acquisitions et créations
d’immobilisations, de matériels, de fournitures et de matières consommables nécessaires aux
Opérations Pétrolières par Gisement et par grandes catégories, ainsi que les sorties (cessions,
pertes, destructions, mises hors service) de ces biens.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir à l'Etat, un état identique à celui mentionné au présent article 24 concernant les
données de l’Année Civile entière.

Etat de récupération des Coûts Pétroliers et de partage de la production

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la même Année Civile, le Contractant fera parvenir à l'Etat, un état des
réalisations indiquant, pour le Trimestre précédent, les informations suivantes pour toute Zone
Contractuelle d'Exploitation :

a) les Coûts Pétroliers restant à récupérer au début du Trimestre ;

b) les Coûts Pétroliers afférents aux activités du Trimestre ;

c) les sommes venues en diminution des Coûts Pétroliers au cours du Trimestre ;

d) un relevé de la production du Trimestre ventilée conformément aux stipulations du
Paragraphe 43.2 du Contrat ;

e) le Prix du Marché et le Prix du Marché Départ Champ déterminés et approuvés
conformément aux stipulations de l’Article 39 du Contrat ;

f) les états contenant les calculs de la valeur de la production totale du Trimestre
ventilée conformément aux stipulations du Paragraphe 43.5 du Contrat ;

26

lnA
26.

g) les quantités de la Redevance sur la production dues à l'Etat au titre du Trimestre
précédent ;

h) les quantités et la valeur des Hydrocarbures ayant été affectés au remboursement des
Coûts Pétroliers ;

i) le cumul, depuis la date d’attribution de l’Autorisation Exclusive d'Exploitation, de la
valeur au Prix du Marché Départ Champ de la part de Pétrole Brut et le cas échéant
de la valeur de la part de Gaz Naturel revenant au Contractant au titre du Cost Oil et
du Profit Oil ;

j) le cumul, depuis la date d’attribution de l’Autorisation Exclusive d'Exploitation, des
coûts des Opérations d'Exploitation de la Zone Contractuelle d'Exploitation
concernée ;

k) le cumul, depuis la date d'attribution de l’Autorisation Exclusive d'Exploitation, des
coûts des Opérations de Développement de la Zone Contractuelle d'Exploitation
concernée ;

1) le cumul, entre la Date d’Entrée en Vigueur et la date de l’octroi de l’ Autorisation
Exclusive d'Exploitation concernée, des coûts des Opérations de Recherche à
condition qu’ils n'aient pas été inclus dans les Coûts Pétroliers en rapport avec une
autre Zone Contractuelle d'Exploitation ;

m) la valeur du Facteur-R applicable, déterminée conformément aux stipulations de
lArticle 42 du Contrat ;

n) les quantités et la valeur des Hydrocarbures affectés, au titre du partage du Profit Oil,
à chaque Partie et à chaque entité composant le Contractant ;

o) les Coûts Pétroliers non encore recouvrés à la fin du Trimestre concerné.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir à l'Etat, un état identique à celui mentionné au présent article 25 concernant les
données de l’ Année Civile entière.

Etats des quantités d’Hydrocarbures transportées

Au plus tard le quinze (15) de chaque mois, le Contractant fera parvenir à l'Etat, un état
indiquant, notamment par Gisement et pour chaque qualité d'Hydrocarbures, les quantités
d’Hydrocarbures transportées au cours du mois précédent, entre le Point de Mesurage et le
Point de Livraison ainsi que le Système de Transport des Hydrocarbures par Canalisations
utilisé et le prix payé pour le transport. Cet état indiquera, en outre, la répartition provisoire
entre les Parties et entre les entités composant le Contractant, des quantités d’Hydrocarbures
ainsi transportées.

Dans les soixante (60) Jours qui suivent la fin de l’ Année Civile, le Contractant fera parvenir
à l'Etat, un état identique à celui mentionné au présent article 26 concernant les données de
l'Année Civile entière.

27

im
27.

États des quantités d’Hydrocarbures enlevées

Au plus tard le quinze (15) de chaque mois, le Contractant fera parvenir à l'Etat, un état
indiquant, notamment par Gisement et pour chaque qualité d’Hydrocarbures, les quantités
d'Hydrocarbures enlevées au cours du mois précédent, pour exportation ou pour livraison en
application des stipulations du Contrat. Cet état indiquera, en outre, la répartition entre les
Parties et entre les entités composant le Contractant, des quantités d’Hydrocarbures ainsi
enlevées.

Dans les soixante (60) Jours qui suivent la fin de l’ Année Civile, le Contractant fera parvenir
à l'Etat, un état identique à celui mentionné au présent article 27 concernant les données de
l’Année Civile entière.
28.

28.1.

28.2.

28.3.

28.4.

28.5.

28.6.

CHAPITRE V -AUDITS — SUIVI- CONTROLES PAR L'ETAT

Droit d'audit et d'inspection de l'Etat

Sous réserve des stipulations des paragraphes 28.3 et 28.4 de la présente Annexe et à condition
de le notifier au Contractant au moins trente (30) Jours avant la date prévue pour le début des
opérations concernées, l'Etat a le droit de procéder, pendant les heures normales de travail, à
l'inspection et à l'audit de toute pièce, et de tout document comptable relatifs aux Opérations
Pétrolières, notamment et sans que cette liste ne soit limitative :

a) les archives et registres comptables ;
b) les factures ;

c) les bons de paiement ;

d) les notes de débit :

e) les listes de prix ;

f) et toute documentation similaire.

Le Contractant mettra à la disposition des agents de l’Etat ou des auditeurs mandatés à l'effet
de procéder aux opérations d'inspection ou d'audit, l'ensemble des pièces et documents
comptables qui lui seront demandés, à son siège social ou dans son établissement principal en
République du Tchad.

De plus, les agents ou auditeurs pourront, dans le cadre de l'exécution de leurs missions,
inspecter en tout temps les chantiers, lieux de travail, entrepôts et bureaux du Contractant
affectés directement ou indirectement à la conduite des Opérations Pétrolières. Ils pourront
poser toute question au personnel responsable.

L'Etat pourra exécuter les audits lui-même ou par l'intermédiaire d'un cabinet d'audit habilité à
cet effet. Les audits réalisés doivent être conduits conformément aux normes internationales en
matière d'audit.

A l'issue de la période initiale de l’Autorisation Exclusive de Recherche et de la période de
renouvellement de la durée de validité de ladite autorisation, l'Etat réalisera un audit sur la
période écoulée. Chaque audit devra être commencé dans les cinq ($) ans qui suivent la fin de
la période concernée.

Dès l'attribution d'une Autorisation Exclusive d'Exploitation. les audits de l'Etat pourront être
réalisés pour chaque Année Civile. A moins que les Parties en aient convenu autrement, l'Etat
dispose d'un délai de cinq (5) ans suivant la fin de chaque Année Civile pour commencer tout
audit de l’ Année Civile en question.

Si l'État n'effectue pas un audit dans le délai prévu aux paragraphes 28.3 et 28.4 de la présente
Annexe, les comptes, livres et rapports seront réputés exacts et définitifs.

Le Contractant mettra à la disposition de l’Etat, un budget qui sera consacré aux audits. Ce
budget constitue un Coût Pétrolier. Le montant dudit budget s'élèvera à :

a) Deux cent mille (200 000) Dollars pour chacune des Années Civiles au cours

desquelles les audits seront réalisés dans le cadre de l’Autorisation Exclusive de
Recherche ;

29
28.7.

b) quatre cent mille (400 000) Dollars pour chacune des Années Civiles au cours
desquelles les audits seront réalisés dans le cadre de chaque Autorisation Exclusive
d'Exploitation.

Ces montants sont stipulés hors frais de transport et hors frais de vie lesquels sont pris en
charge par le Contractant, pour quatre (4) agents de Etat ou auditeurs, étant précisé en ce qui
concerne le transport aérien et terrestre, que les allers et retours devront être effectués par la
voie la plus directe jusqu'au lieu d'audit.

Les budgets d’audits prévus au présent paragraphe 28.6 seront actualisés annuellement à
compter de la Date d’Entrée en Vigueur, par application de l'indice défini au Paragraphe 59.4
du Contrat.

Les observations d'audit sont relevées par écrit, et notifiées au Contractant dans un délai de
quatre-vingt dix (90) Jours à compter de la date de la fin de l'audit. Elles font l'objet d'un
échange de lettres entre le Contractant et l'Etat. Faute d'avoir relevé une ou plusieurs
exceptions d'audit dans les délais sus-indiqués, le principe est acquis que la comptabilité du
Contractant est fiable et régulière.

Le Contractant répondra à toutes lettres d'observations reçues en vertu du présent paragraphe
28.7 dans un délai de quatre-vingt dix (90) Jours à compter de la date de sa réception. Faute
pour le Contractant d'avoir répondu dans le délai précité, l'exception d'audit sera réputée
acceptée.

Tous les ajustements acceptés suite à un audit et tous ceux qui résultent des observations
retenues seront mis en application sans délai dans la comptabilité du Contractant. Tous les
paiements éventuels dus à l'Etat et résultant des ajustements susmentionnés seront réglés dans
un délai de trente (30) Jours à compter de la date de la notification de ces ajustements.

Si le Contractant et l'Etat ne parviennent pas à un accord sur les ajustements à apporter aux
comptes, ils pourront soumettre le différend pour résolution à la Procédure d'Arbitrage prévue
à l'Article 57 du Contrat. S'il subsiste des problèmes relatifs à l'audit, le Contractant
conservera les pièces y afférentes, mais autorisera leur examen tant que le différend ne sera
pas résolu.
ANNEXE C

PLANS PREVISIONNELS DE TRAVAUX DE RECHERCHE
POUR LA PERIODE INITIALE

Pendant la Période Initiale, le Contractant s'engage à effectuer un Programme de Travail Minimum
dont le montant des dépenses correspond aux sommes stipulées à l'Article 9.

31

ha he
D

ANNEXE D

PRINCIPES DU CONTRAT D'ASSOCIATION

En vertu des dispositions du Paragraphe 14.6 du Contrat, les Parties se sont engagées à
négocier un Contrat d'Association conforme aux stipulations de la présente Annexe. La
présente annexe, présente les principales stipulations (sans qu'elles ne soient exhaustives) qui
formeront le Contrat d'Association qui sera signé entre les Parties.

En cas de contradiction, d'incohérence ou de divergence entre les stipulations de la présente
Annexe D et les stipulations du corps du Contrat, les stipulations du corps du Contrat
prévaudront.

Le Contrat d'Association :

(A) sera conforme aux dispositions du modèle de contrat 2002 International Operating
Agreement élaboré par l'Association of International Petroleum Negotiators (le
"Contrat d'Association AIPN") qui servira de base à l'interprétation du Contrat
d'Association en tant que de besoin. Les termes définis utilisés dans cette Annexe ont
la signification qui leur est donnée dans le Contrat ou dans le Contrat d'Association
AIPN, le cas échéant,

(B) s'appliquera sous réserve des dispositions du Contrat, notamment les dispositions
relatives à la Participation Publique,

(C) comprendra notamment les principales dispositions suivantes :
Les Parties au Contrat d’Association et leurs Participations

Sont considérées comme parties au Contrat d'Association tout Co-Titulaire de l’Autorisation
Exclusive de Recherche et/ou de l’Autorisation Exclusive d'Exploitation, à hauteur de sa
participation dans ladite Autorisation (la "Participation"), qui sera, par ailleurs, mentionnée
dans le Contrat d'Association.

En cas de cession ou transfert par une Partie de tout ou partie de sa Participation
conformément aux dispositions du Contrat, les Participations seront modifiées en
conséquence.

Sauf dispositions contraires du Contrat, notamment celles relatives au financement par l'Etat
ou l'Organisme Public qui le représente, les Parties contribueront, selon leurs Participations
respectives, aux coûts des Opérations Pétrolières et Activités Connexes et auront droit à une
part de la Production Nette d’Hydrocarbures proportionnelle auxdites Participations.

L'objet du Contrat d’Association

Le Contrat d'Association aura pour objet :
a) de fixer les conditions dans lesquelles les Parties assureront la recherche, le

développement et l'exploitation d'Hydrocarbures dans la Zone Contractuelle de
l’Autorisation en conformité avec le Contrat ; et

32

… M
2.2.

4.l

42

43

43.1

b) de regrouper les moyens des Parties pour la durée de l’Autorisation (de Recherche
et/ou d'Exploitation) en vue de la réalisation des Opérations Pétrolières et des
Activités Connexes tout au long de la durée de l’Autorisation et, au delà, pendant
une période raisonnablement nécessaire pour la réalisation des Travaux
d’Abandon.

Les droits, devoirs, obligations et responsabilités des Parties en vertu du Contrat d'Association
seront individuels et non solidaires, et chaque Partie sera seulement responsable de ses
obligations comme il est stipulé dans le Contrat d'Association, la volonté et l'intention
expresses des Parties étant que le Contrat d'Association ne soit pas interprété comme créant
une société, une association ou un « partnership » entre elles.

Durée du Contrat d’Association

Le Contrat d'Association entrera en vigueur à la date d’octroi de l’Autorisation concernée,
sous réserve qu'il y ait plus d'un membre au sein du Consortium à cette date. Autrement, il
entrera en vigueur à compter de la cession d'un intérêt dans ladite Autorisation. Il restera en
vigueur, sous réserve de l'application des autres dispositions du Contrat, pendant la période de
validité de ladite Autorisation et, au-delà, pendant une période raisonnablement nécessaire
pour la réalisation des Travaux d’Abandon.

L’Opérateur

Qualité d’Opérateur

L'Opérateur sera désigné parmi les Co-titulaires de l’Autorisation. Il devra justifier de
capacités techniques et d’une expérience suffisante en matière d'exécution d'Opérations
Pétrolières et Activités Connexes dans des zones comparables à celle de la Zone
Contractuelle concernée. Il est convenu que ni l'Etat ni l'Organisme Public ne pourra être
Opérateur.

Désignation, démission et révocation de l'Opérateur

Le Contrat d'Association devra préciser les règles de désignation de l’Opérateur, les
modalités de sa démission ainsi que celles de sa révocation.

Attributions de l'Opérateur

Conformément aux programmes et budgets approuvés et sous réserve des instructions pouvant
lui être données par le Comité d'Association, l'Opérateur :

a) aura la charge exclusive des Opérations Pétrolières et Activités Connexes de la
Zone Contractuelle ;

b) _exécutera tous les travaux pétroliers au titre des Opérations Pétrolières et Activités
Connexes de la Zone Contractuelle ;

€) pourra désigner, sous sa responsabilité, des représentants dûment autorisés et des

Sous-Traitants indépendants pour effectuer certaines Opérations Pétrolières et
Activités Connexes de la Zone Contractuelle.

3
a x
43.2 Le Contrat d'Association définira les attributions et responsabilités de l'Opérateur dans le
cadre de l'exécution des Opérations Pétrolières et Activités Connexes ce, conformément à
l'ensemble des stipulations du Contrat et des dispositions de la Législation Pétrolière, ainsi
qu'à toutes les suites qui en découlent nécessairement d'après les usages en vigueur dans
l'industrie pétrolière internationale. A ce titre le Contrat d'Association devra notamment

préciser :

a)

b)

c)

d)

_ e)

ÿ

®

_ ÿ

les conditions d'emploi du personnel tchadien et expatrié dans les Opérations
Pétrolières au regard de la législation du Tchad, et en application des dispositions
du Contrat ;

les obligations de l'Opérateur en termes de conservation des immeubles et biens
appartenant conjointement aux Parties : l'Opérateur fera ses meilleurs efforts afin
d'assurer que ces derniers soient conservés de manière à être libres de tout droit de
rétention, de toute servitude et de tout privilège qui découlerait des Opérations
Pétrolières et Activités Connexes ;

les pouvoirs de l’Opérateur en matière d'engagement des dépenses et de
représentation des entités composant le Contractant et notamment : le droit qu’il
aura de faire pour le compte des Parties, tous les paiements (à l’exception des
impôts qui ont pour assiette les revenus des Parties et/ou de tout autre impôt et
taxe incombant personnellement à chaque Partie) ;

les obligations relatives au paiement de tous les frais et dépenses encourus par
l'Opérateur dans ses opérations au titre des Opérations Pétrolières et Activités
Connexes, aussitôt qu'ils sont dus et exigibles ;

les obligations relatives à l’obtention et au maintien de toutes les couvertures
d'assurance de nature et de montant pouvant être exigées du Contractant en vertu
du Contrat et obligations relatives à l'obtention de toutes les couvertures
d'assurance supplémentaires qui pourraient être convenues d’un commun accord
par les Parties ;

les obligations en matière de reporting aux Parties selon le type, la nature et la
fréquence d'informations et documents qui auront été convenus au Contrat et au
Contrat d'Association ;

les consignes en matière de mise à la disposition des Parties et de l'Etat, de toutes
les données, tous les rapports et toutes autres informations en vertu de la
Législation Pétrolière et des dispositions du Contrat ;

les règles d'exécution des Programmes de Travaux adoptés par les Parties et des
Budgets approuvés correspondants ;

les règles d'acquisition des biens et services.

44 Responsabilité de l'Opérateur

44.1 Dans le Contrat d'Association qui sera signé entre les Parties, l'Opérateur, ne réalisera ni
bénéfice ni perte dans le cadre de ses attributions d'Opérateur pour la conduite des Opérations
Pétrolières et Activités Connexes.
442 L'opérateur désigné conformément aux règles du Contrat d'Association exercera ses fonctions
en industriel diligent. Toutes dépenses, pertes, dommages et autres conséquences financières
résultant directement ou indirectement des Opérations Pétrolières et Activités Connexes de la
Zone Contractuelle seront inscrites au compte des opérations communes et supportées par les
Parties au prorata de leur Participation.

443 De même, sauf en cas de faute lourde de l'Opérateur, toutes les dépenses, pertes, dommages
et autres conséquences financières résultant directement ou indirectement des manquements
de l’Opérateur aux obligations mises à sa charge en sa qualité d’Opérateur au titre du Contrat
d'Association seront portées au Compte des opérations communes et supportées par les Parties
au prorata de leur Participation.

& Les processus de prise de décision : le Comité d’Association

AI Mise en place du Comité d'Association

Le Contrat d'Association devra prévoir, après sa signature et dans un délai convenu, la mise
en place d’un Comité d'Association, dont les prérogatives seront de prendre toutes les
décisions concernant la direction, la surveillance et le contrôle de toutes les opérations
découlant du Contrat, pour le compte du Contractant.

5.2 Processus de prise de décision dans le Comité d'Association

52.1 Les décisions autres que celles nécessitant l'unanimité seront prises par le Comité
d'Association et nécessiteront un vote à la majorité des membres détenant au minimum
soixante-dix pour cent (70%) de la Participation.

5.22 Les décisions du Comité d’Association sur les questions suivantes nécessiteront une
unanimité des Parties en ce qui concerne :

a) les demandes de renonciation aux droits et obligations résultant de l’Autorisation
Exclusive de Recherche et le cas échéant des Autorisations Exclusives
d'Exploitation ;

b) les décisions prises à l’issue de l'Etude de Faisabilité, ayant pour objet de
constater le caractère commercial d’un Gisement et de décider de procéder au
développement et à l'exploitation dudit Gisement :

©) le choix du tracé du Système de Transport des Hydrocarbures par Canalisations.

52.3 Les séances du Comité d'Association seront présidées par le représentant de l'Opérateur.

54 Convocation, tenue, rapports et procès verbaux du Comité d’Association
Le Contrat d'Association fixera les modalités et délais de convocation, de tenue des réunions
des Comités d'Association ainsi que de transmission des rapports et procès verbaux
correspondants.

5.4 Sous-comités au Comité d’Association

54.1 Le Comité d'Association pourra créer en son sein un Comité Technique et un ou plusieurs
sous-comités au Comité Technique.

5.42 Le Comité d' Association fixera ainsi les modalités et délais de convocation, de tenue des

réunions du Comité Technique et sous-comités. La présidence et le secrétariat du Comité
Technique seront assurés par l’Opérateur.

35

nn dit
54.3

6.1

6.12

6.13

Le Comité Technique aura la charge de la préparation de projet de Programmes et Budgets à
soumettre au Comité d'Association pour examen.

Les droits et obligations des Parties

Le Contrat d' Association fixera les droits et obligations des parties en matière de :
e Financement des Opérations Pétrolières et Activités Connexes ;
+ Gestion du Compte-Avances avec l'Etat ou l'Organisme Public ;
° Cession de la Participation de l'Etat ou de l’Organisme Public ;

e Disposition, par les Parties, des Hydrocarbures issus du partage de la
production ;

+ Propriété des biens ;
+ Défaillance financière ;
+ Audit des coûts de l'association.
Financement des Opérations Pétrolières et Activités Connexes

Le financement des Opérations Pétrolières et Activités Connexes sera effectué par les Parties
en proportion de leurs Participations (sous réserve des dispositions particulières du Contrat
relatives à la Participation de l'Etat ou de l’Organisme Public qui le représentera).

Les Parties financeront les dépenses et investissements au titre des Opérations Pétrolières et
Activités Connexes, y compris loutes sommes dues en cas de non-réalisation du Programme
Minimum de Travaux fixé au Contrat, et tous les frais relatifs à la terminaison du Contrat ou à
l'expiration de celui-ci.

Le financement des dépenses et investissements au titre des Opérations Pétrolières et
Activités Connexes se fera par le biais d’un mécanisme d'appel de fonds précisé dans
l'annexe au Contrat d’Association relatif à la procédure comptable.

Si l'Etat décide de prendre une participation dans l'Autorisation Exclusive d'Exploitation,
conformément aux dispositions du présent article 6, l'Etat est tenu, à hauteur de sa
Participation dans l'Autorisation Exclusive d'Exploitation, sous réserve des stipulations du
Contrat, de :

a) procéder au remboursement, libre de tous intérêts, de sa part proportionnelle des
Coûts Pétroliers afférents aux Opérations de Recherche ; et,

b) contribuer au même titre que les autres Co-Titulaires de l'Autorisation au
financement des Coûts Pétroliers afférents aux Opérations de Développement,
d'Exploitation et des Travaux d'Abandon à compter de la date d'attribution de
l'Autorisation Exclusive d'Exploitation.

36

ln 72
6.2.2

6.2.7

Le financement et le remboursement des coûts incombant à l’Etat ou à l’Organisme Public qui
le représentera seront assurés par des Avances des Parties autres que l'Etat ou l’Organisme
Public pour un montant correspondant à la Participation Publique de l'Etat ou de l’Organisme
Public, fixée conformément aux stipulations du Contrat.

L'Etat ou l’Organisme Public paiera, comme les autres Parties, sa part de coûts au prorata
diminuée des coûts devant être portés par les autres Parties conformément aux dispositions de
l'Accord.

Gestion du Compte-Avances

L’Opérateur tiendra un compte-avances entre l'Etat ou l’Organisme Public d'une part et
chaque Partie, autre que l'Etat ou l’Organisme Public, d'autre part, qui fera apparaître toutes
les Avances faites dans le cadre de la Participation Publique correspondant aux Coûts
Pétroliers des Opérations de Recherche, des Opérations de Développement et des Opérations
d'Exploitation de [Autorisation Exclusive d'Exploitation concernée (le "Compte-Avance").

Chaque Compte-Avances sera tenu en Dollars.

Le Compte-Avances portera intérêt, du Jour où l’Avance concernant tout appel de fonds est
effectué par l'Opérateur dans le cadre de la procédure comptable, jusqu’au remboursement
par l'Etat ou l'Organisme Public du montant en question, conformément aux stipulations du
Contrat.

La période d'intérêts initiale pour chaque Avance commencera à la date de l’Avance, et
prendra fin le dernier Jour ouvrable du Trimestre au cours duquel l’Avance est réalisée.
Chaque période d'intérêts suivante débutera le dernier Jour de la période d’Intérêts
précédente, et prendra fin le dernier Jour ouvrable du Trimestre suivant.

L'Opérateur communiquera tous les renseignements nécessaires à l'Etat ou à l'Organisme
Public par courrier, au cours des sept (7) premiers Jours de chaque période d’intérêts.

Les remboursements des Avances ne commenceront qu’à compter de la date de
commencement de la production d’Hydrocarbures à partir de la Zone Contractuelle
d'Exploitation concernée.

Les remboursements des Avances seront financés et remboursés en affectant le Cost Oil
appartenant à l'Etat au titre de sa Participation Publique selon l'ordre suivant (et, dans chaque
cas, avec intérêts) :

a) affectation par l'Opérateur au remboursement de la part proportionnelle de l'Etat
ou de l'Organisme Public au titre des Coûts Pétroliers relatifs aux Opérations
d'Exploitation enregistrée dans le Compte-Avances ;

b) affectation par l'Opérateur au remboursement de la part proportionnelle de l'Etat
ou de l'Organisme Public au titre des Coûts Pétroliers relatifs aux Opérations de
Développement enregistrée dans le Compte-Avances ;

c) affectation par l'Opérateur au remboursement de la part proportionnelle de l'Etat

ou de l'Organisme Public au titre des coûts des Coûts Pétroliers relatifs aux
Opérations de Recherche enregistrée dans le Compte-Avances.

37
6.3

64

Dans chaque catégorie précédente, la part proportionnelle de l’Etat ou l’Organisme Public au
titre des Coûts Pétroliers sera affectée au remboursement et au financement d’une catégorie
selon la méthode du « premier entré, premier sorti ».

Dans la mesure où la part d'Hydrocarbures revenant à l'Etat ou l’Organisme Public telle que
fixée au paragraphe 6.2.7 de la présente Annexe excèderait à un moment quelconque le total
des quatre catégories ci-dessus, l'Opérateur mettra cet excédent à la disposition de l’Etat ou
de l’Organisme Public.

Disposition par les Parties des Hydrocarbures issus du partage de la production

Chaque Partie aura le droit, chaque Année Civile et selon les dispositions du Contrat et du
Contrat d’Association, de recevoir en nature et sera tenue d'enlever séparément les quantités
d’Hydrocarbures correspondant à l'application de sa Participation au montant de la
Production Nette (ci-après désigné son "Droit à Enlèvement") et aura le droit de disposer
librement desdites quantités d'Hydrocarbures. Les Parties, à l'exception de l'Etat et de
l'Organisme Public, auront également le droit de recevoir et d'enlever leur part
d'Hydrocarbures correspondant au remboursement par l'Etat ou l'Organisme Public du
Compte-Avance.

Les Parties autre que l'Etat et l'Organisme Public auront l'obligation, sur demande de ces
derniers, de vendre pour son propre compte tout ou partie de la production à laquelle l'Etat ou
l'Organisme Public a droit après l'attribution d'une partie de sa production conformément au
paragraphe 6.2 de la présente Annexe relatif aux Opérations Pétrolières et au remboursement
du Compte-Avances.

Propriété des biens

Tous les matériels et équipements acquis par l’Opérateur ou en son nom pour les Opérations
Pétrolières et les Activités Connexes seront la propriété indivise des Parties au prorata de leur
Participation respective. Toutefois, au cas où le Contrat d'A sociation prendrait fin avant le
démarrage de la première production commerciale, tous les biens qui auront été acquis pour
les Opérations Pétrolières et qui pourront être récupérés et retirés de la Zone Contractuelle
concernée et ce en conformité avec les dispositions du Contrat, et qui auront été financés par
les Parties (autres que l'Etat ou l’Organisme Public) au moyen des Avances faites par celles-ci
à l'Etat ou à l'Organisme Public, appartiendront exclusivement aux Parties autres que l’Etat
ou l’Organisme Public.

Défaillance financière

Sans préjudice des stipulations du paragraphe 6.6 de cette Annexe, toute Partie, qui
manquerait à échéance à son obligation d'avancer à l'Opérateur sa part de dépenses ou de
verser ses contributions au titre du financement des Opérations Pétrolières et Activités
Connexes sera déclarée défaillante et l'Opérateur devra notifier cette défaillance sans délai à
ladite Partie (ci-après désignée "Partie Défaillante") avec copie aux autres Parties.

Chaque Partie non Défaillante devra avancer à l'Opérateur une partie du montant pour lequel
la Partie Défaillante est en défaut ce, proportionnellement au rapport entre sa Participation et
la somme des Participations des Parties non défaillantes plus la part des dépenses incombant à
l'Etat ou l'Organisme Public mais devant être financée par la Partie Défaillante.

38

PA ùf
6.5.10

6.5.11

La part des dépenses de l’Etat ou l'Organisme Public ainsi financée par chaque Partie non
Défaillante sera comptabilisée dans le Compte-Avance entre l'Etat ou l’Organisme Public et
chaque Partie non Défaillante jusqu’au remboursement éventuel de ces sommes par la Partie
Défaillante.

Chaque Partie non Défaillante continuera d’avancer à l'Opérateur une quote-part identique
des sommes dues à l'avenir, y compris la part incombant à l'Etat ou l'Organisme Public mais
portée par les autres Parties et pour lesquelles la Partie Défaillante serait en défaut et ce,
jusqu'à ce que la Partie Défaillante ait remboursé les sommes dues, qu’elle ait cédé sa
Participation ou que les Opérations Pétrolières soient abandonnées ou aient cessé
conformément aux dispositions du Contrat.

La Partie Défaillante pourra mettre fin à sa défaillance en disposant de la somme impayée,
plus une somme supplémentaire égale aux intérêts exigibles calculés conformément aux
intérêts sur Compte-Avances, au compte de l’Opérateur, dans les trente (30) Jours suivant la
date de la notification de sa défaillance.

Aussitôt que la Partie Défaillante aura payé la somme pour laquelle elle est en défaut, y
compris les intérêts y relatifs, cette somme sera partagée et versée aux Parties non
Défaillantes proportionnellement aux versements qu’elles auront faits jusqu’à cette date. Le
Compte-Avances sera alors régularisé en conséquence.

Au cas où la Partie Défaillante omettrait de corriger un tel défaut dans un délai de trente (30)
Jours suivant la date de la notification de sa défaillance, elle sera automatiquement réputée
avoir choisi de se retirer du Contrat d’Association et, nonobstant toutes autres dispositions du
Contrat d’Association, perdra immédiatement tous les droits aux termes de celui-ci, y compris
son droit aux Hydrocarbures.

La Partie Défaillante qui se retire comme prévu précédemment devra participer aux
obligations et dettes nées ou à naître avant la date de prise d’effet de son retrait conformément
aux dispositions du Contrat d’Association, y compris sa part du solde impayé sur tout budget
avant l'expiration du délai de trente (30) Jours susvisé. L'Opérateur ou toute Partie non
Défaillante pourra prendre toutes mesures de rétention appropriées pour garantir l'exécution
des obligations de la Partie Défaillante pendant le délai de trente (30) Jours.

La Participation de la Partie Défaillante sera ainsi transférée aux Parties non Défaillantes au
prorata de leur Participation ou, à un tiers avec l'accord des Parties et celui de l'Etat
conformément aux stipulations du Contrat

Si les Parties non Défaillantes (autre que l'Etat ou l'Organisme Public) refusent expressément
d'accepter (ou d'identifier une tierce partie acheteur pour), au total, l'ensemble de la
Participation de la Partie Défaillante dans les cent-vingt (120) Jours, ceci aura pour
conséquence la renonciation par les Parties à l’Autorisation. Chaque Partie y compris la Partie
Défaillante devra dès lors supporter à hauteur de sa Participation, sa part de coûts et dépenses
consécutifs à la renonciation à l’Autorisation, conformément aux stipulations de la Législation
Pétrolière.

Dans la mesure où la participation de la Partie Défaillante est nécessaire et utile nonobstant
toute autre disposition du Contrat d’Association, la Partie Défaillante n'aura pas le droit
pendant la Période de sa défaillance :

a) de convoquer ou d'assister à toute réunion du Comité d'Association, du Comité
Technique et de tout autre sous-comité ;

39
6.6

6.6.1

6.6.3

6.6.4

b) de voter toute question soumise au Comité d'Association, au Comité Technique et
à tout autre sous-comité ;

c) d'avoir accès à toutes données ou toutes informations se rapportant aux opérations
en vertu du Contrat d'Association ;

d) de consentir à tout échange de données entre les Parties et des tiers, ni de
s'opposer à un tel échange de données, ni d'avoir tout accès aux données
échangées dans ce cadre ;

e) de transférer tout ou partie de sa Participation, sauf en faveur des Parties non
Défaillantes conformément aux stipulations du présent paragraphe 6.5 ;

f) de consentir à tout transfert, ni de s'opposer à un tel transfert, ni d'exercer
autrement tous autres droits afférents aux Transferts aux termes du présent article
6:

g) de recevoir son Droit à Enlèvement (l'Opérateur sera autorisé à vendre la part
d'enlèvement dans des conditions commerciales normales et raisonnables en
fonction des circonstances et, déduction faite de tous les coûts, charges et
dépenses afférents à cette vente, versera le produit net des ventes aux Parties non
Défaillantes au prorata des montants qui leur sont dus par la Partie Défaillante) ;

h) de se retirer du Contrat ou du Contrat d'Association ; et

ï) d'acquérir tout ou partie de la Participation d'une autre partie lorsque cette autre
partie est défaillante ou se retire du Contrat d'Association ou du Contrat.

Défaillance de l'Etat ou de l’Organisme Public

En ce qui concerne l'obligation des autres Parties de financer la part, correspondant à la
Participation Publique de l'Etat où de l'Organisme Public, des dépenses afférentes aux
Opérations Pétrolières et Activités Connexes, toute défaillance de la part d’une société dans
les versements à l’Opérateur, conformément aux dispositions du paragraphe 6.5 de la présente
Annexe, d’une avance ou d’une contribution quelconque afférente aux Opérations Pétrolières
et Activités Connexes sera considérée comme une défaillance de cette société, et non comme
une défaillance de l'Etat ou de l’Organisme Public.

La défaillance de l'Etat ou l'Organisme Public pourra seulement être établie sur la base de sa
Participation excédant le pourcentage de la Participation Publique.

L'Etat ou l'Organisme Public pourra mettre fin à sa défaillance en disposant de la somme
impayée, plus une somme supplémentaire égale aux intérêts exigibles calculés conformément
aux intérêts sur Compte-Avances, au compte de l'Opérateur, dans les soixante (60) Jours
suivant la date de la notification de sa défaillance.

Au cas où l'Etat ou l'Organisme Public omettrait de corriger sa défaillance telle que définie
au paragraphe 6.6.2 de la présente Annexe dans le délai de soixante (60) Jours suivant la date
de la notification de sa défaillance, il sera automatiquement réputé avoir choisi de renoncer à
cette Participation et perdra immédiatement tous les droits aux termes de celui-ci, y compris
son droit aux Hydrocarbures.

40

(A
6.6.5

7.1

7.2

Dans l'hypothèse où la Partie Défaillante serait l'Etat ou l’Organisme Public, le transfert de sa
Participation pourra être effectué, nonobstant toute disposition contraire du Contrat, sans
l'autorisation de l'Etat (comme partie signataire du Contrat).

Les dispositions des paragraphes 6.5.8 à 6.5.11 de la présente Annexe s’appliqueront alors à
la Participation à laquelle l'Etat aura renoncé au titre de sa défaillance.

Les procédures d'enlèvement

Accord d’enlèvement

Si du Pétrole Brut est produit à partir de l'Autorisation Exclusive d'Exploitation, les Parties
devront, sur notification de l'Opérateur, négocier de bonne foi et conclure un accord
d'enlèvement pour couvrir la commercialisation du Pétrole Brut produit dans le cadre du
Contrat (la "Procédure d'Enlèvement"), au minimum dans les trois (3) mois précédant la
première livraison anticipée de Pétrole Brut.

La Procédure d'Enlèvement

La Procédure d'Enlèvement sera fondée sur le modèle Lifting Procedure élaboré par
l'Association of International Petroleum Negotiators qui servira de base à l'interprétation du
Contrat d'Association et de la Procédure d'Enlèvement en tant que de besoin, devra contenir
toutes les dispositions négociées entre les Parties conformément au Programme de
Développement, sous réserve des termes du Contrat, et notamment :

a)

b)

c)

d

e)

le Point de Livraison auquel passe la propriété du Droit d'Enlèvement de Pétrole
Brut de chaque Partie ainsi que les risques y afférents ;

l'estimation régulière par l'Opérateur de la production totale disponible pour les
périodes suivantes, des quantités de chaque qualité de Pétrole Brut et des Droits
d'Enlèvement de chaque Partie afin de permettre à l'Opérateur et aux Parties de
planifier les enlèvements. Cette estimation doit aussi couvrir pour chaque qualité
de Pétrole Brut la production totale disponible et les livraisons pour la période
précédente, les sur-enlèvements et sous-enlèvements ;

l'acceptation par les Parties de leur part de la production totale disponible pour la
période suivante (cette acceptation doit porter sur la totalité des Droits
d'Enlèvement de chaque Partie pendant toute période, sous réserve des tolérances
opérationnelles, du volume minimum convenu des chargements ou tel dont les
Parties pourraient convenir) :

la gestion en temps utile des sur-enlèvements et des sous-enlèvements et toute
affectation de la production ;

la distribution aux Parties du Pétrole Brut disponible de sorte que chaque Partie
reçoive, pour chaque Autorisation Exclusive d'Exploitation à laquelle elle
participe, les mêmes qualités, gravités et densités de Droits d'Enlèvement de
Pétrole Brut pour chaque période, sous réserve que les Parties prennent livraison

de leurs Droits d'Enlèvement lorsqu'ils sont disponibles ;

une méthode pour procéder à des ajustements si la disponibilité des installations
ou le volume des chargements ne permet pas la distribution des Droits
d'Enlèvement ;

4
8.1

82

8.2.1

8.2.2

83

8.32

g) le droit pour l'Opérateur de vendre les Droits d'Enlèvement dont une Partie ne
prend pas livraison, conformément aux procédures convenues, à condition qu'un
tel comportement constitue une rupture de contrat de la part de ladite Partie
conformément au Contrat d'Association ou risque de réduire ou d'entraîner l'arrêt
de la production ; et

h) les modalités d'affectation en nature des Droits d'Enlèvement de l'Etat en
remboursement des Avances et des intérêts conformément aux dispositions du
Contrat d'Association.

Les processus de séparation

Renonciation volontaire d’une Partie

Sous réserve des dispositions du Contrat et de la Législation Pétrolière, chaque Partie aura le
droit de renoncer à la totalité de sa Participation dans l’Autorisation et de se retirer dans cette
mesure du Contrat d'Association moyennant préavis écrit de cent quatre vingt (180) Jours aux
autres Parties, à condition que les obligations du Contractant prévues par le Contrat soient
intégralement satisfaites. Si aucune des autres Parties ne choisit de reprendre la Participation
de la Partie renonçante, le Contrat d'Association prendra fin aussitôt raisonnablement que
possible en ce qui concerne l’Autorisation concernée et ceci aura pour conséquence
immédiate, la renonciation par les Parties à lAutorisation. Chaque Partie, y compris la Partie
renonçante, devra dès lors supporter à hauteur de sa Participation, sa part de coûts et dépenses
consécutifs, conformément aux stipulations du Contrat, à la renonciation à l’Autorisation.

Cessions

Sous réserve des dispositions du Contrat et de la Législation Pétrolière, chaque Partie pourra
céder librement tout ou partie de sa Participation à une ou plusieurs Sociétés Affiliées.

De même, chaque Partie peut céder à des tiers tout ou partie de sa Participation sous réserve
des dispositions du Contrat, de la Législation Pétrolière et de l'accord préalable donné par les
autres Parties, étant entendu qu’un tel accord ne pourra être refusé que pour motifs sérieux.

Droit préférentiel d'acquisition

‘Toute Partie désirant céder tout ou Partie de sa Participation à une Partie autre qu’à une
Société Affiliée devra notifier son intention à chacune des autres Parties, en précisant les
conditions auxquelles elle offre de céder sa Participation et donnera à chacune d’elles soixante

(60) Jours pour notifier sa décision d'acquérir ladite Participation aux mêmes conditions.

Si une Partie exerce ce droit, la Participation de la Partie offrante et celle de la Partie
acceptante seront ajustées en conséquence et, si plus d’une Partie exerce ce droit, la
Participation offerte sera partagée entre les parties acceptantes proportionnellement à leur
Participation respective, sauf accord contraire des Parties acceptantes. Le droit préférentiel
d'acquisition des Parties acceptantes ne pourra être exercé que Sur la totalité de la
Participation mise en cession. Si la Participation offerte n’est pas intégralement acceptée dans
un délai de soixante (60) Jours, la partie cédante pourra alors céder tout ou partie de la
Participation, à condition que cette cession ne soit pas faite à des conditions plus avantageuses
pour la tierce partie que les conditions offertes aux autres Parties et que le transfert soit réalisé
dans les cent quatre vingt (180) Jours de la date à laquelle l'offre a été faite aux Parties.

Aucun transfert ni aucune cession n’entreront en vigueur avant que l’Opérateur ait reçu l'acte
de cession ou de transfert.
84

9.3

9.4

10.

10.1

10.2

10.3

10.4

Cession de la Participation de l'Etat ou l’Organisme Public

Les droits découlant de la Participation Publique de l'Etat ou de l'Organisme Public sont
consentis intuitu personae à l’Etat ou à l’Organisme Public et ne peuvent en aucun cas être
cédés, sauf dans le cas d’une cession par l'Etat où l’Organisme Public à un autre Organisme
Public de la République du Tchad.

Les procédures de liquidation des opérations

L'opérateur procédera aux Travaux d’Abandon pour le compte des Parties.

L'opérateur liquidera toutes les opérations en cours et les actifs acquis, le cas échéant, dans
les meilleurs délais et au meilleur de l’intérêt des Parties.

Il rend compte de cette liquidation et de la fin des opérations de Travaux d’Abandon à
travers des rapports respectifs adressés au Comité d’Association.

Les frais relatifs à la réalisation des Travaux d'Abandon sont supportés par les Parties au
prorata de leur Participation.

Dispositions diverses

Les dispositions du Contrat d'Association et notamment, les dispositions applicables en cas
de différends, seront régies par les Lois en Vigueur, excepté pour toute règle relative aux
conflits de lois qui imposerait l'application d'un autre droit.

Tout différend sera exclusivement et définitivement résolu par voie d'arbitrage définitif et
engageant les Parties, censé couvrir tous les différends possibles, conformément aux
dispositions de l'Article 57 du Contrat. Toutefois, le Contrat d'Association pourra prévoir le
recours à un expert international, en particulier en cas d'audit.

Toute Partie qui, à tout moment, pourrait soulever une exception relative à son immunité de
souveraineté, pour elle-même ou tous actifs, abandonnera ce privilège tel qu'autorisé par les
lois de toute juridiction applicable. Cet abandon comprendra l'immunité contre (i) toute
détermination par un expert, médiation ou procédure arbitrale initiée en vertu du présent
Contrat d'Association ; (ii)toute procédure judiciaire ou administrative ou toute autre
procédure en vue de faciliter la détermination par un expert, la médiation ou la procédure
arbitrale initiée en vertu du présent Contrat d'Association ; et (iii) toute tentative de
confirmer, de faire exécuter ou d'exécuter les décisions, règlements, sentences, jugements,
citations en justice, ordonnances d'exécution ou arrêts (notamment avant le jugement) qui
résulteraient d'une détermination par un expert, d'une médiation ou d'une procédure arbitrale
ou toute autre procédure judiciaire ou administrative initiée en vertu du présent Contrat
d'Association.

Le Contrat d'Association sera signé en langue française.

43

V1
ANNEXE E

LISTE DES FOURNITURES, DES BIENS ET DES
PRESTATIONS DE SERVICES POUVANT BÉNÉFICIER
DES EXONÉRATIONS DE TAXES SUR LE CHIFFRE
D'AFFAIRES EN VERTU DE L'ARTICLE 47 DU
CONTRAT

Conformément à l'Article 47.3 du Contrat, le Contractant et ses Sous-traitants bénéficient d'une
exonération de toute taxation sur le chiffre d'affaires, de la taxe sur la valeur ajoutée et de toutes taxes

assimilées

(y compris toute taxe sur les opérations financières) sur les fournitures de biens et les

prestations de services de toutes natures, ÿ compris les études, qui se rapportent directement à
l'exécution des Opérations Pétrolières ou à la mise en place d'un Système de Transport des
Hydrocarbures par Canalisation, et notamment en relation avec les activités suivantes :

9.

Travaux d'exploration géologique et géophysique et détection par tout moyen de Gisements
d'Hydrocarbures liquides ou gazeux.

Prospection et délimitation des Gisements par forages, sondages ou tout autre moyen et estimation
des réserves et opérations connexes s'y rapportant.

Développement, mise en production et exploitation des Gisements découverts ainsi que les
opérations connexes s'y rapportant.

Construction et mise en œuvre pour le stockage et la reprise des produits extraits.
Mise en vente des produits bruts extraits destinés à l'exportation.

Construction des voies d'accès, pistes d'atterrissages, campements, baraquements, et sites sur le
champ pétrolier.

Transport de l'équipement et du personnel, travaux de recherche d'eau, stockage, réparation et
entretien de l'équipement, sécurité des personnes et du matériel.

Transport de l'équipement ci-après : matériel lourd de prospection et explosifs, équipement lourd
de forage et sondage, produits à boue, équipement de pompage, équipement de stockage, matériels
servant au transport par pipelines des produits extraits.

Travaux de construction et de rénovation des bureaux et logement des travailleurs.

10. Mise en place d'équipements de communication et de services.

11. Contrats de prestations de services pour le recrutement de personnel.
ANNEXE E BIS

LISTE DES PRODUITS, MATÉRIELS, MATÉRIAUX,
MACHINES, ÉQUIPEMENTS ET PIÈCES DÉTACHÉES
EXONÉRÉS DES DROITS DE DOUANES EN VERTU DE

L'ARTICLE 48 DU CONTRAT

Conformément à l'Article 48 du Contrat, le Contractant et ses Sous-traitants bénéficient d’un régime
douanier privilégié pour les produits, matériels, matériaux, machines et équipements importés dans le
cadre des Opérations Pétrolières effectuées dans le cadre de l’Autorisation Exclusive de Recherche et le
cas échéant d’une Autorisation Exclusive d'Exploitation et notamment les produits, matériels, matériaux,
machines et équipements suivants :

Equipements de prospection géologique et géophysique y compris explosifs et détonateurs.

Equipements de forage et sondage y compris boue, ciments spéciaux et produits chimiques
nécessaires à ces opérations.

Equipements de laboratoire.

Equipements de mesure et d'intervention sur et dans les Puits.

Equipements de Puits (de surface et de fond).

Equipements de production.

Equipements de traitement et de transformation primaire pour les produits extraits.
Equipements de ramassage et de stockage.

Equipements de pompage, d'enlèvement et de transport pour les produits extraits.

Véhicules servant au transport du personnel, véhicules commerciaux pour le transport des
marchandises, véhicules tout terrain, avions, matériels de génie civil et machines spéciales,
équipement de transport fluvial.

Equipements de télécommunications.

Matériels informatiques et accessoires.

Equipements de sécurité, entretien, stockage, fourniture d'eau et fourniture d'électricité.
Mobiliers de bureau et mobiliers des logements des travailleurs.

Equipements et matériels nécessaires pour l'installation des sondages, pipelines et routes
d'accès.

Matériels et matériaux pour les bureaux et logements des travailleurs.
Essence, jet fuel, gas-oil, huiles et graisses de lubrification, produit à boue et ciments dans
tous les cas où ils sont employés lors d'activités relatives au Contrat.

Tous produits chimiques ou préparations à base de produits chimiques employés pour l'essai
d'une substance quelconque, en relation avec les activités concernées par le Contrat.

Tout appareil de climatisation ou de chauffage ou tout autre appareil, y compris pour la
génération d'électricité.

Equipements et médicaments pour les besoins de traitement médical et matériels de cuisine.

Toutes pièces de rechange employées pour l'entretien et les réparations de l'équipement ci-
dessus.

46

ul
Article

ANNEXE F

REGIME DU TRANSPORT DES HYDROCARBURES
PAR CANALISATIONS

Le Contractant envisage une phase de développement à long terme qui passera, le cas échéant
lorsque des réserves suffisantes auront été mises en évidence, par la construction d'un ou
plusieurs Systèmes de Transport des Hydrocarbures par Canalisations permettant l'évacuation
du Pétrole Brut aux Points de Livraisons situés sur le territoire tchadien ou sur le territoire
d'autres états. Ces Opérations de Transport seront réalisées par le Contractant Transport.

Les termes précédés d'une majuscule ont la signification qui leur est attribuée dans le Contrat,
sous réserve des définitions particulières prévues dans cette Annexe.

Les Parties ont constaté que la législation en vigueur au Tchad ne couvrait pas totalement
l'environnement juridique nécessaire à la conduite des Opérations de Transport, qui
constituent pourtant un élément indissociable à l'exécution du Contrat

Pour éviter toute difficulté ou retard lors de la demande et de l'octroi d'une Autorisation de
Transport Intérieur, les Parties sont convenues de déterminer à l'avance, dans le cadre de la
présente Annexe, les principes sur lesquels ladite Autorisation sera délivrée et la Convention
de Transport qui s’y rattache sera négociée.

1 Autorisation de Transport Intérieur

Les travaux de construction et d'exploitation d'un Système de Transport des Hydrocarbures
par Canalisations sur le territoire de la République du Tchad ne peuvent être entrepris qu’en
vertu d’une Autorisation de Transport Intérieur attribuée par décret pris en Conseil des
Ministres.

Cette Autorisation peut être attribuée à toute Société Pétrolière ou Consortium désireux
d'effectuer des opérations de construction et d'exploitation d’un Système de Transport des
Hydrocarbures par Canalisations et pouvant justifier des capacités techniques et financières

nécessaires à la réalisation de ces opérations, y compris les Sociétés Pétrolières ou Consortium
non titulaires d’un Permis d'Exploitation ou d’une Autorisation Exclusive d'Exploitation.

Article 2. Modalités d'attribution d’une Autorisation de Transport Intérieur

2.1.

Demande d’une Autorisation de Transport Intérieur

La demande d'attribution d’une Autorisation de Transport Intérieur est présentée au moins six
(6) mois avant la date envisagée pour le commencement des travaux. Cette demande fournit
ou indique :

1. un mémoire descriptif de l'ouvrage, indiquant notamment :
© le tracé et les caractéristiques de la construction envisagée ;
© la nature des produits qui doivent être transportés et les Autorisations
Exclusives d'Exploitation d’où sont issus les Hydrocarbures qui seront
transportés en priorité par ce Système de Transport des Hydrocarbures
par Canalisations :
2.2.

© le diamètre, le sectionnement, l’épaisseur, la pression maximum en
service, le débit maximum horaire dans les différents tronçons et les
principales dispositions des installations faisant partie de la conduite, en
particulier des stations de pompage et des installations de stockage ;

o le programme et l'échéancier des travaux de construction ;

© le cas échéant, le détail des empiétements prévus sur le domaine public
ou privé ;

une étude économique et financière du projet tenant compte des quantités

transportées, des prix de revient et de vente de la production, assortie d’une

estimation des coûts de construction et d’exploitation et de l'indication des
moyens de financement envisagés :

3. le tarif proposé et les différents éléments qui le constituent, au cas où il y aurait
un ou plusieurs tiers utilisateur(s) ;

4. toutes les indications sur le raccordement et, le cas échéant, une copie certifiée
des accords conclus à cet effet, lorsque la canalisation projetée est raccordée à
des canalisations existantes ;

5. un rapport d'Etude d’Impact Environnemental conforme aux dispositions de
l'Article 36 ;

6. dans le cas où le tracé comporte la traversée de territoires extérieurs au Tchad,
les autorisations et contrats relatifs à la construction, à l'exploitation et à
l'entretien de la partie de l'ouvrage située sur ces territoires. Dans l'hypothèse où
ces actes ne seraient pas encore intervenus, le requérant devra indiquer l'état des
pourparlers et s'engager à compléter le dossier dès la signature desdits actes ;

7. un plan, à l'échelle 1/1.000.000e de l'ensemble des installations et canalisations ;

8. une carte à l'échelle 1/200.000e des régions traversées par les canalisations,
précisant le tracé de ces dernières ;

9. les plans et croquis détaillés des installations projetées, et notamment des
stations de pompage, des installations de stockage et de l'aménagement du
terminal ;

10. la description des mesures de sécurité prévues pendant la réalisation des
opérations de transport :

11. le schéma envisagé pour le Démantèlement des installations de transport ;

12. les projections financières complètes pour la période d'exploitation du Système
de Transport des Hydrocarbures par Canalisations ;

13. tous les documents justifiant des capacités techniques et financières du
requérant à mener à biens les travaux ;

14. une quittance attestant le versement des droits fixes pour l'attribution de
l’Autorisation de Transport Intérieur.

D

Enquête par le Ministre chargé des Hydrocarbures

Le Ministre chargé des Hydrocarbures provoque toutes enquêtes utiles en vue de recueillir
tous renseignements sur les garanties morales, techniques et financières offertes par le
requérant et fait rectifier ou compléter le dossier de la demande par le requérant, s’il y a lieu,
notamment pour l’une des raisons suivantes :

1. utilisation commune avec des liers ;

2. sauvegarde des intérêts de la défense nationale ;

3. sauvegarde du patrimoine naturel et culturel ;

4. sauvegarde des droits des tiers ;

5. respect des normes techniques relatives à la sécurité publique et à la protection

de l’environnement.

48
2.3.

2.4.

25.

2.6.

27

Recevabilité de la demande

Lorsque la demande est jugée recevable en la forme, le Ministre chargé des Hydrocarbures en
notifie le requérant dans les quinze (15) jours qui suivent la décision de recevabilité.

Approbation de la Convention de Transport

Le Ministre chargé des Hydrocarbures procède, avec le requérant, à l'établissement du projet
de Convention de Transport.

Le projet de Convention de Transport ainsi que le projet de construction décrits dans la
demande, modifiés le cas échéant conformément aux dispositions de la présente Annexe, sont
signés par le Ministre chargé des Hydrocarbures et le requérant dans les trois (3) mois suivant
la date de la décision de recevabilité de la demande, puis approuvé par l°Assemblé Nationale.

Attribution de l’Autorisation de Transport Intérieur

L’Autorisation de Transport Intérieur est attribuée par décret pris en Conseil des Ministres. Ce
décret déclare d'utilité publique le projet de construction envisagé.

Le décret octroyant l’Autorisation de Transport Intérieur est publié au Journal Officiel de la
République du Tchad. Notification en est faite au requérant dans les quinze (15) jours suivant
la date de signature du décret.

Présentation d’un projet de modification

Tout projet de modification des installations et canalisations fait l'objet, trois (3) mois au
moins avant la date prévue pour le commencement des travaux, d'une demande d'approbation.
Cette demande d'approbation est présentée et instruite dans les formes prévues aux alinéas 2.1
et 2.2 de la présente Annexe.

Approbation du projet de modification

Le projet de modification est approuvé par décret pris en Conseil des Ministres qui le déclare
d'utilité publique.

Le décret mentionné à l'alinéa ci-dessus est publié au Journal Officiel de la République du
Tchad. Notification en est faite au requérant dans les quinze (15) jours suivant la date de
signature du décret.

Article 3, Occupation des terrains

Les modalités d'occupation des terrains nécessaires au transport des Hydrocarbures par
canalisations sont identiques à celles prévues dans la Législation Pétrolière en ce qui concerne
l'occupation des terrains dans le cadre d’une Autorisation Exclusive d'Exploitation.

pr
Article 4. Bénéfice des conventions internationales en matière de transport

L'Etat et le Contractant coopéreront mutuellement afin de négocier et de parvenir à la
finalisation des Accords Internationaux de Transport avec les états étrangers concernés. L'Etat
fera ses meilleurs efforts pour que le Contractant Transport puisse obtenir, dans tel ou tel autre
état étranger et sous réserve du respect par le Contractant Transport de la législation de l’état
étranger concerné, toutes autorisations ou permis requis par ledit état étranger relativement au
Système de Transport. Les obligations de l’Etat au titre du présent alinéa sont des obligations
de moyens et non de résultat.

Dans le cas où des conventions ayant pour objet de permettre ou de faciliter le transport par
canalisations des Hydrocarbures à travers d’autres Etats viendraient à être passées entre la
République du Tchad et lesdits Etats, cette dernière accordera sans discrimination tous les
avantages résultant de ces conventions au Contractant Transport.

Article 5. Cession et renonciation en matière d’Autorisation de Transport Intérieur

5.1.

53.

Cession et changement de Contrôle

Le Titulaire d’une Autorisation de Transport Intérieur peut céder tout ou partie de son
Autorisation, sous réserve de l'approbation préalable du Ministre chargé des Hydrocarbures.

En cas de cession de tout ou partie d’une Autorisation de Transport Intérieur, le cessionnaire
doit satisfaire aux conditions prévues par la présente Annexe. Le cessionnaire succède au (x)
cédant (s) dans la Convention de Transport signé entre le (s) cédant (s) et l'Etat et se soumet
aux mêmes obligations que celles supportées par le (s) cédant (s).

Tout projet de contrat ou accord de cession de tout ou partie d’une Autorisation de Transport
Intérieur, ou tout projet de contrat ou accord entraînant un changement du Contrôle d’un ou
plusieurs Titulaire (s) doit être transmis par le ou les Titulaire (s) concerné (s) au Ministre
chargé des Hydrocarbures pour approbation. L’approbation de l'opération constitue de droit
une condition suspensive de la cession ou du changement de Contrôle.

Non respect des obligations liées à la cession ou au changement de Contrôle

Tout changement de Contrôle ou cession réalisé en violation de l’article précédant est de nul
effet et peut entraîner pour le Titulaire le retrait de la ou des Autorisation (s) concernée (s)
directement ou indirectement par la cession ou le changement de Contrôle.

Renonciation totale ou partielle

Le titulaire d’une Autorisation de Transport Intérieur peut à tout moment renoncer en totalité
ou en partie aux surfaces faisant l’objet de son Autorisation. La renonciation ne prend effet
qu'après avoir été acceptée par décret pris en Conseil des Ministres. Elle entraîne l'annulation
de l’Autorisation pour l'étendue couverte par ladite renonciation ct la fin de la Convention de
Transport lorsque la renonciation est totale.

La renonciation partielle n’entraîne pas de réduction des obligations contractuelles du
Titulaire. La renonciation totale ou partielle ne peut être acceptée que si le Titulaire a rempli
l'ensemble des obligations prescrites par la Convention de Transport et par la réglementation
en vigueur jusqu'à la fin de la période en cours, notamment en ce qui concerne la protection
de l’environnement et l'abandon des installations de surface.

50
5.4.

Renonciation d’un Co-Titulaire

Lorsque l’Autorisation de Transport Intérieur appartient conjointement à plusieurs Co-
Titulaires dans le cadre d’un Consortium, la renonciation d'un ou plusieurs d'entre eux
n’entraîne ni l'annulation de l'Autorisation, ni la caducité du Contrat si le(s) Titulaire (s)
restant reprend (reprennent) à son (leur) compte, les engagements souscrits par celui ou ceux
qui se retire (nt). Les protocoles, accords ou contrats passés à l’occasion de la renonciation
doivent être transmis par le ou les Titulaire (s) concerné (s) au Ministre chargé des
Hydrocarbures pour approbation.

Article 6. Convention de Transport

6.1.

6.1.1.

6.1.2.

Sous réserve des précisions de la présente Annexe, la Convention de Transport est négociée
entre les Parties sur la base des conditions juridiques, économiques, fiscales, douanières et de
change prévues par le Contrat.

Régime fiscal

Le régime fiscal des Opérations de Transport est établi sur la base des dispositions fiscales du
Contrat Pétrolier applicables au Contractant Transport.

Impôt direct sur les bénéfices

Les bénéfices réalisés par le Contractant Transport à raison des Opérations de Transport
réalisées sur le territoire de la République du Tchad, y compris ceux liés au transport Sur le
territoire de la République du Tchad des Hydrocarbures en provenance des pays tiers, sont
soumis à l'impôt sur les bénéfices applicable selon les Lois en Vigueur au Tchad.

Pour l'application des stipulations du présent paragraphe 6.1.1, les opérations résultant de la
construction et de l'exploitation de chaque Système de Transport des Hydrocarbures par
Canalisations feront l'objet d'une comptabilité séparée tenue par le Contractant Transport en
français.

Exonération

A l'exclusion de l'impôt sur les bénéfices, de la redevance superficiaire, et du droit de transit,
le Contractant Transport est exonéré de tout impôt et taxes intérieurs, y compris de tout droit
de transit en ce qui concerne les Hydrocarbures produits sur le territoire de la République du
Tchad. Sans limiter ce qui précède, cette exonération d'impôt et taxe s'étend à tout impôt,
droit, taxe, retenue ou prélèvement frappant les bénéfices issus des Opérations de Transport
réalisées par le Contractant Transport et notamment à tout impôt, retenue ou prélèvement à la
source applicables, notamment aux sommes distribuées par le Contractant Transport à ses
actionnaires domiciliés à l'étranger et aux rémunérations versées à des personnes physiques où
morales domiciliées à l'étranger.

Les fournitures de biens et prestations de services de toutes natures, y compris les études, qui
se rapportent directement aux Opérations de Transport, sont exonérées de toute taxation sur le
chiffre d’affaires, de la taxe sur la valeur ajoutée et de toutes taxes assimilées (y compris toute
taxe sur les opérations financières). Les sous-traitants du Contractant Transport bénéficient de
cette exonération sur la taxation sur le chiffre d’affaires, de la taxe sur la valeur ajoutée et de
toutes taxes assimilées.

Les résultats provenant des activités du Contractant Transport exercées en République du
Tchad et autres que les Opérations de Transport ne sont pas soumis aux dispositions de la
présente Annexe et sont imposables au Tchad dans les conditions de droit commun selon les
Lois en Vigueur.

si

M

6.2.

6.3.

6.4.

6.6.

Droit de transit

Le Contractant Transport sera exonéré de tout droit de transit sur le transport des
Hydrocarbures extraits sur le territoire de la République du Tchad. Le Contractant Transport
sera soumis à un droit de transit pour les Hydrocarbures provenant de pays tiers,
commercialisés en République du Tchad ou transitant par le territoire de la République du
Tchad et transportés par le Contractant Transport à l'intérieur du territoire de la République du
Tchad par le Système de Transport. Le montant d'un tel droit de transit sera fixé, au cas par
cas, par la Convention de Transport correspondante, en considération de l'importance et des
retombées économiques du Système de Transport des Hydrocarbures par Canalisations
concerné, des avantages et des privilèges demandés et accordés par l'Etat, à condition toutefois
que le droit de transit devra être compris entre un demi (0,5) et deux (2) Dollars par Baril
Equivalent Pétrole. Dans le cas où ces Hydrocarbures seraient transportés par plusieurs
Systèmes de Transport des Hydrocarbures par Canalisations, le plancher et le plafond
mentionnés ci-dessus doivent s'entendre du cumul des Droits de Transit.

Le droit de transit sera déductible des bases de l'impôt direct sur les bénéfices dû par le
Contractant Transport.

Ce droit de Transit exprimé en Dollars sera révisé à la fin de chaque Année Civile à compter
de la date de la signature de la Convention de Transport. La révision s'effectuera
conformément aux stipulations du Paragraphe 59.4 du Contrat

Tarif de transport

La Convention de Transport détermine le montant du tarif de transport, sur la base des
éléments figurant au Paragraphe 19.3 du Contrat. Tout différend à cet égard est soumis à la
Procédure d'Expertise.

Régime douanier

Le Contractant Transport et ses sous-traitants bénéficient, pendant toute la période de
construction et jusqu’à l'expiration d'une période de trois (3) année suivant la date de mise en
exploitation commerciale de chaque Système de Transport des Hydrocarbures par
Canalisations, d’un régime douanier identique à celui prévu par le Contrat Pétrolier pour le
Titulaire d’une Autorisation Exclusive d'Exploitation et les Sous-traitants au cours des cinq
(5) années qui suivent l'octroi de ladite autorisation.

Clause de stabilité
La Convention de Transport devra comporter une clause identique à l'Article 56 du Contrat,
mutatis mutandis, prévoyant la stabilisation des règles juridiques, économiques, fiscales,
douanières et du régime des changes à la Date d'Entrée en Vigueur.

Sous contractants

Les Sous-traitants pour le Système de Transport seront sélectionnés sur appel d'offres
international.

52

dL
ANNEXE G

REFERENCES BANCAIRES DE PAIEMENT DES HONORAIRES
DU CONSEIL

Les honoraires du Conseil seront payés par le Contractant à Cameroun Audit Conseil dans les
conditions prévues par l’article 38.5 du Contrat selon les références bancaires suivantes :

Libellé du Compte: Cameroun Audit Conseil

Banque : CREDIT FONCIER MONACO

2, rue des Princes — MC 98000 Monaco
IBAN : MC 42 1273 9000 7001 2076 4000 Y82
BIC : CFMOMCMXXXX

53

M
